Exhibit 10.01

 

 

 

 

 

 

 

U.S. $400,000,000

 

 

TERM LOAN CREDIT AGREEMENT

 

 

dated as of June 12, 2019

 

 

ITC HOLDINGS CORP.,

as the Borrower,

 

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

 

 

and

 

 

TORONTO-DOMINION (TEXAS) LLC,
as the Administrative Agent,

 

 

MIZUHO BANK, LTD.,

as Syndication Agent,

 

 

TD SECURITIES (USA) LLC AND MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 DEFINITIONS

1

1.1

Defined Terms

1

1.2

Accounting Terms; GAAP

18

1.3

Interpretation

18

ARTICLE 2 AMOUNT AND TERMS OF CREDIT

19

2.1

Commitments

19

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

20

2.3

Notice of Borrowing

20

2.4

Disbursement of Funds

21

2.5

Repayment of Loans; Evidence of Debt

21

2.6

Changes in Type of Loan

22

2.7

Pro Rata Borrowings

23

2.8

Interest and Fees

24

2.9

Interest Periods

24

2.10

Increased Costs, Illegality, etc.

25

2.11

Compensation

28

2.12

Change of Lending Office

29

2.13

Notice of Certain Costs

29

2.14

Defaulting Lenders

29

ARTICLE 3 [RESERVED]

30

ARTICLE 4 TERMINATION OF COMMITMENTS

30

4.1

Mandatory Termination of Commitments

30

ARTICLE 5 PAYMENTS

31

5.1

Prepayments

31

5.2

Method and Place of Payment

31

5.3

Net Payments

32

5.4

Computations of Interest and Fees

35

ARTICLE 6 CONDITIONS PRECEDENT

36

6.1

Conditions Precedent to Initial Effectiveness

36

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

38

7.1

Organizational Status

38

 

i

--------------------------------------------------------------------------------



 

7.2

Capacity, Power and Authority

38

7.3

No Violation

38

7.4

Litigation

39

7.5

Governmental Approvals

39

7.6

True and Complete Disclosure

39

7.7

Financial Condition; Financial Statements

39

7.8

Tax Returns and Payments

40

7.9

Environmental Matters

40

7.10

Properties

40

7.11

Pension and Welfare Plans

41

7.12

Regulations U and X

41

7.13

Investment Company Act

41

7.14

Sanctions Laws and Regulations

41

7.15

No Material Adverse Change

41

7.16

Deemed Repetition of Representations and Warranties

42

ARTICLE 8 AFFIRMATIVE COVENANTS

42

8.1

Information Covenants

42

8.2

Books, Record and Inspections

44

8.3

Maintenance of Insurance

45

8.4

Payment of Taxes

45

8.5

Organizational Existence

45

8.6

Compliance with Statutes, Obligations, etc.

45

8.7

Good Repair

46

8.8

[Reserved]

46

8.9

End of Fiscal Years; Fiscal Quarters

46

8.10

Use of Proceeds/Anti-Corruption Laws/Sanctions

46

8.11

Changes in Business

46

ARTICLE 9 NEGATIVE COVENANTS

47

9.1

Limitation on Liens

47

9.2

Limitation on Fundamental Changes

49

9.3

Debt to Capitalization Ratio

50

ARTICLE 10 EVENTS OF DEFAULT

50

10.1

Payments

50

10.2

Representations, etc.

50

 

ii

--------------------------------------------------------------------------------



 

10.3

Covenants

50

10.4

Default Under Other Agreements

51

10.5

Bankruptcy, etc.

51

10.6

Non-ownership of Certain Subsidiaries

52

10.7

Judgments

52

10.8

Change of Ownership

52

10.9

Pension Plans

52

10.10

Remedies

53

10.11

Remedies Cumulative

53

ARTICLE 11 THE ADMINISTRATIVE AGENT

53

ARTICLE 12 MISCELLANEOUS

56

12.1

Amendments and Waivers

56

12.2

Notices

57

12.3

No Waiver; Cumulative Remedies

59

12.4

Survival of Representations and Warranties

59

12.5

Payment of Expenses and Taxes

59

12.6

Successors and Assigns; Participations and Assignments

61

12.7

Replacements of Lenders under Certain Circumstances

64

12.8

Adjustments; Set-off

65

12.9

Marshalling; Payments Set Aside

66

12.10

Counterparts; Effectiveness; Electronic Execution

67

12.11

Severability

67

12.12

Integration

67

12.13

Governing Law

68

12.14

Submission to Jurisdiction; Waivers

68

12.15

Acknowledgements

68

12.16

Waivers of Jury Trial

69

12.17

Confidentiality

69

12.18

Treatment of Loans

70

12.19

USA Patriot Act

70

12.20

No Fiduciary Duty

70

12.21

Interest Rate Limitation

71

12.22

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

71

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES:

 

 

 

Schedule I

Commitments

Schedule II

Litigation

Schedule III

Environmental Matters

Schedule IV

Pension and Welfare Matters

Schedule V

Outstanding Liens on Closing Date

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Notice of Borrowing

Exhibit B

Form of Notice of Continuation

Exhibit C

[Reserved]

Exhibit D

Form of Closing Date Certificate

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------



 

TERM LOAN CREDIT AGREEMENT, dated as of June 12, 2019, among ITC HOLDINGS CORP.,
a Michigan corporation (the “Borrower”), various financial institutions and
other Persons from time to time parties hereto as lenders (each a “Lender” and,
collectively, the “Lenders”) and TORONTO-DOMINION (TEXAS) LLC, as administrative
agent (in such capacity, the “Administrative Agent”).

 

The Borrower has requested that the Lenders make senior term loans to it in an
aggregate principal amount of $400,000,000. The Lenders are prepared to make
such loans upon the terms and conditions hereof, and, accordingly, the parties
hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used herein, the following terms shall have the meanings specified in this
Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

 

1.1       Defined Terms.

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month LIBOR Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%; provided that for the purpose of this definition, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month LIBOR Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day.  Any change in the ABR due to
a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. For the avoidance
of doubt, if the ABR shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).

 

“Adjusted LIBO Rate”  shall mean, with respect to any LIBOR Loan for any LIBOR
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such LIBOR Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement and shall include such other financial institution as may be appointed
as the successor administrative agent in the manner and to the extent described
in Article 11.

 

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter dated as of May 30, 2019 between the Administrative Agent and the
Borrower.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------



 

“Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.

 

“Agent Parties” shall have the meaning assigned to such term in Section 12.2
(c)(ii).

 

“Agreement” shall mean this Term Loan Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any U.S.
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Margin” shall mean, for any day, (a) with respect to any ABR Loan,
0.00%  per annum, and (b) with respect to LIBOR Loan, 0.60% per annum.

 

“Approved Fund” shall have the meaning assigned to such term in Section 12.6(b).

 

“Arranger” and “Arrangers” shall mean TD Securities (USA) LLC and Mizuho
Bank, Ltd., individually or collectively, as the context requires.

 

“Arranger Fee Letter” shall mean that certain Arranger Fee Letter dated as of
May 30, 2019, among the Arrangers and the Borrower.

 

“Assignee” shall have the meaning provided in Section 12.6(b)(i).

 

“Assignment and Assumption” shall mean an assignment and assumption agreement
substantially in the form of Exhibit F hereto or otherwise in a form that is
reasonably satisfactory to the Administrative Agent and delivered by each
Assignee to the Administrative Agent pursuant to Section 12.6(b)(ii)(C).

 

“Assignment Effective Date” shall have the meaning provided in
Section 12.6(b)(iii).

 

“Authorized Officer”, as applied to any Person, shall mean the Chief Executive
Officer, the President, any Executive Vice-President, any Senior Executive Vice
President, any Senior Vice-President, the Chief Financial Officer, the
Treasurer, the Assistant Treasurer, the Secretary or General Counsel of such
Person or any other senior officer of such Person designated as such in writing
to the Administrative Agent by such Person.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

2

--------------------------------------------------------------------------------



 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.5.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions or continuations on a given date) and having, in the
case of LIBOR Loans, the same LIBOR Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Loans).

 

“Business” shall have the meaning provided in Section 8.11.

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP prior to the implementation of any change described in clause
1.2(iii), is, or is required to be, accounted for as a lease obligation on the
balance sheet of that Person.

 

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

3

--------------------------------------------------------------------------------



 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP prior to the implementation of any change described in clause 1.2(iii).

 

“Change of Ownership” shall mean and be deemed to have occurred upon the
occurrence of any one or more of the following events: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Fortis; or (b) Fortis ceases to own, directly or indirectly,
and Control 80% or more of the ordinary voting power of the Borrower, free and
clear of Liens other than Liens of the type described in clauses (a), (b), or
(e)(i) (to the extent the obligations in respect of such judgments or decrees
under such clause (e)(i) have been bonded for the full amount in dispute) of the
definition of “Permitted Liens”; or (c) occupation of a majority of the seats
(other than vacant seats) on the board of directors of Fortis by Persons who
were neither (i) nominated, appointed or approved for consideration by
shareholders for election by the board of directors of Fortis nor (ii) appointed
by directors so nominated, appointed or approved.

 

“Closing Date” shall mean June 12, 2019.

 

“Closing Date Certificate” shall have the meaning provided in Section 6.1(b).

 

“Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

 

“Commitment” shall mean, with respect to a Lender, such Lender’s Initial Term
Loan Commitment and/or Delayed Draw Term Loan Commitment, as the context
requires, and as set amount set forth on Schedule I hereto.

 

“Commitment Percentage” shall mean, with respect to any Lender, the percentage
of the Total Commitment represented by such Lender’s Commitment as set forth on
Schedule I.  If the Total Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the outstanding Loans of such Lender,
as a percentage of the aggregate outstanding principal balance of all Loans at
the time of determination.

 

“Communications” shall have the meaning assigned to such term in Section 12.2
(c).

 

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

 

“Confidential Information” shall have the meaning provided in Section 12.17.

 

“Consolidated Capitalization” shall mean consolidated total assets less
consolidated non-interest bearing current liabilities, all as shown on the
Borrower’s most recently delivered audited consolidated balance sheet prepared
in accordance with GAAP.

 

4

--------------------------------------------------------------------------------



 

“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that there shall be excluded any income (or loss) of any Person other
than the Borrower or a Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.

 

“Control”, “Controls” and “Controlled”, when used with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Group”, when used with respect to the Borrower, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under
Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

 

“Credit Party” shall mean the Administrative Agent or any Lender.

 

“Debt to Capitalization Ratio” shall mean, with respect to the Borrower, as of
any date of determination, the ratio of (a) Total Debt for the Borrower as of
such date to (b) Total Capitalization for the Borrower as of such date.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed, within three (3) Business Days of the date required
to be funded or paid, to (i) fund any portion of its Loans or (ii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the condition precedent, together with any applicable default) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the condition precedent, together with any applicable
default) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after written request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund Loans
and other amounts under this

 

5

--------------------------------------------------------------------------------



 

Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become, or has a Parent that has become, the subject of a
Bankruptcy Event or a Bail-In Action.

 

“Delayed Draw Term Loan” shall mean a loan made by a Lender to the Borrower
pursuant to Section 2.1(a)(ii).

 

“Delayed Draw Term Loan Commitment” shall mean, as to each Lender, such Lender’s
obligation to make Delayed Draw Term Loans during the Term Loan Availability
Period pursuant to Section 2.1(a)(ii), in an amount up to, but not exceeding,
the amount set forth for such Lender on Schedule I as such Lender’s “Delayed
Draw Term Loan Commitment Amount”. As of the Closing Date, the aggregate amount
of the Delayed Draw Term Loan Commitments shall be $200,000,000.

 

“Dollars” and “$” shall mean lawful currency of the United States.

 

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” shall mean an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” shall mean any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

“Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response,

 

6

--------------------------------------------------------------------------------



 

remedial or other actions or damages pursuant to any applicable Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to health, safety (with respect to Hazardous Materials or conditions in
the environment) or the environment.

 

“Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

“Event of Default” shall have the meaning provided in Article 10.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate. For the avoidance of
doubt, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” shall mean, as the context may require, (i) the Arranger Fee Letter
or (ii) the Administrative Agent Fee Letter.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“FFO” shall mean, as of any date of determination, calculated on a consolidated
basis for the trailing twelve month period and in accordance with GAAP,
(a) Consolidated Net Income plus, to the extent deducted in the calculation of
Consolidated Net Income and without duplication, the sum of (b)(i) depreciation
and amortization expense (excluding amortization of

 

7

--------------------------------------------------------------------------------



 

financing costs), (ii) deferred income tax expense and (iii) non-cash reserves
established during the applicable measurement period related to rate of return
equity complaints of the type disclosed on pp. 28 and 29 of the Borrower’s
Form 10-K for the 2018 fiscal year filed with the Securities and Exchange
Commission; provided that, notwithstanding the foregoing, there shall not be
included in such calculation any gains or losses resulting from extraordinary or
nonrecurring income or charges.

 

“FFO Ratio” shall mean, with respect to the Borrower, as of any date of
determination, the ratio of (a) FFO for the Borrower as of such date to
(b) Total Debt for the Borrower as of such date.

 

“Finance Parties” shall mean the Administrative Agent and the Lenders.

 

“Fortis” shall mean Fortis Inc., a corporation organized under the Corporation
Act of Newfoundland and Labrador.

 

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
of the United States of America or any successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, subject to Section 1.2.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good

 

8

--------------------------------------------------------------------------------



 

faith or, if the Guarantee Obligation is expressly limited to a specified
amount, such specified amount.

 

“Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

 

“Hostile Take-Over Bid” shall mean an offer to purchase a controlling interest
in any Person by the Borrower or any of its Subsidiaries or in which the
Borrower or any of its Subsidiaries is involved, in respect of which the board
of directors (or equivalent governing body for such entity) of the target entity
has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“including” and “include” shall mean including without limiting the generality
of any description preceding such term, and, for purposes of this Agreement, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be classified as a liability on the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case, arising in the ordinary course of business.

 

“Ineligible Institution” shall have the meaning assigned to such term in
Section 12.6(b).

 

“Initial Term Loan” shall mean a loan made by a Lender to the Borrower pursuant
to Section 2.1(a)(i).

 

9

--------------------------------------------------------------------------------



 

“Initial Term Loan Commitment” shall mean as to each Lender, such Lender’s
obligation to make Initial Term Loans on the Closing Date pursuant to
Section 2.1(a)(i), in an amount up to, but not exceeding, the amount set forth
for such Lender on Schedule I as such Lender’s “Initial Term Loan Commitment
Amount”. As of the Closing Date, the aggregate amount of the Initial Term Loan
Commitments shall be $200,000,000.

 

“Interpolated Rate” shall mean, at any time, for any LIBOR Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“ITC Great Plains” shall mean ITC Great Plains, LLC, a Michigan limited
liability company and Subsidiary of the Borrower.

 

“ITC Great Plains First Mortgage Indenture” shall mean the First Mortgage Deed
of Trust dated as of November 12, 2014 between ITC Great Plains and Wells Fargo
Bank, National Association, as trustee thereunder, as the same may be amended,
supplemented or otherwise modified and in effect from time to time.

 

“ITC Midwest” shall mean ITC Midwest LLC, a Michigan limited liability company
and Subsidiary of the Borrower.

 

“ITC Midwest First Mortgage Indenture” shall mean the First Mortgage Deed of
Trust dated as of January 14, 2008 between ITC Midwest and The Bank of New York
Mellon Trust Company, N.A. (f/k/a The Bank of New York Trust Company, N.A.), as
trustee thereunder, as the same may be amended, supplemented or otherwise
modified and in effect from time to time.

 

“ITCTransmission” shall mean International Transmission Company, a Michigan
corporation and Subsidiary of the Borrower.

 

“ITCTransmission First Mortgage Indenture” shall mean the First Mortgage and
Deed of Trust, dated as of July 15, 2003, between ITCTransmission and The Bank
of New York Mellon Trust Company, N.A. (f/k/a The Bank of New York Trust
Company, N.A.) (as successor to BNY Midwest Trust Company), as trustee
thereunder, as the same may be amended, supplemented or otherwise modified and
in effect from time to time.

 

“Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement and any other Person that shall have become a Lender
hereunder pursuant to an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“LIBO Rate” shall mean, with respect to any LIBOR Loan and for any applicable
LIBOR Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such LIBOR Period; provided that
if the LIBO Screen Rate shall not be available at such time for such LIBOR
Period (the “Impacted Interest

 

10

--------------------------------------------------------------------------------



 

Period”), then the LIBO Rate for such LIBOR Period shall be the Interpolated
Rate.  It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.10.

 

“LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).

 

“LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest period
selected by the Borrower for such LIBOR Loan in accordance with Section 2.9.

 

“LIBO Screen Rate” shall mean, for any day and time, with respect to any LIBOR
Loan and for any applicable LIBOR Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such LIBOR Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

 

“Loan” shall mean an Initial Term Loan and/or a Delayed Draw Term Loan, as the
context requires.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole that would materially adversely affect the
ability of the Borrower to perform its obligations under this Agreement.

 

“Material Subsidiary” shall mean, as at any date, a Subsidiary (the “Subject
Subsidiary”), including its subsidiaries, which meet any of the following
conditions:

 

(a)        The Borrower’s and its other Subsidiaries’ investments in and
advances to the Subject Subsidiary and its Subsidiaries exceeds 10% of the total
assets of the Borrower and its Subsidiaries consolidated as of the end of the
then most recently completed fiscal year; or

 

(b)        The Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of the Subsidiary exceeds 10% of
the total assets of the Borrower and its Subsidiaries consolidated as of the end
of the then most recently completed fiscal year; or

 

11

--------------------------------------------------------------------------------



 

(c)        The Borrower’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of the Subject Subsidiary and its
Subsidiaries exceeds 10% of such income of the Borrower and its Subsidiaries
consolidated for the then most recently completed fiscal year.

 

“Maturity Date” shall mean June 11, 2021.

 

“METC” shall mean Michigan Electric Transmission Company, LLC, a Michigan
corporation and Subsidiary of the Borrower.

 

“METC First Mortgage Indenture” shall mean the First Mortgage Indenture, dated
as of December 10, 2003, between METC and The Bank of New York Mellon Trust
Company, N.A. (f/k/a The Bank of New York Trust Company, N.A.) (as successor to
JPMorgan Chase Bank, N.A.), as Trustee, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Minimum Borrowing Amount” shall mean $500,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Net Tangible Assets” shall mean the amount shown as consolidated total assets
on the Borrower’s most recently delivered audited consolidated balance sheet
prepared in accordance with GAAP, less the following: (i) intangible assets
including, without limitation, such items as goodwill, trademarks, tradenames,
patents and unamortized debt discount and expense and other regulatory assets
carried as an asset on such balance sheet; and (ii) appropriate adjustments, if
any, on account of minority interests.

 

“Non-Recourse Holding Subsidiary” shall have the meaning provided in the
definition of “Non-Recourse Indebtedness”.

 

“Non-Recourse Indebtedness” shall mean any Indebtedness of a Subsidiary (such
Subsidiary, a “Non-Recourse Subsidiary”), provided that (i) such Indebtedness is
without recourse to the Borrower or any Subsidiary (other than any Subsidiary of
the Borrower formed solely for the purpose of owning the Capital Stock of such
Non-Recourse Subsidiary (any such holding Subsidiary, a “Non-Recourse Holding
Subsidiary”), such Non-Recourse Subsidiary and its Subsidiaries formed for
purposes directly related to the business of such Non-Recourse Subsidiary and
doing business only in connection with the business of such Non-Recourse
Subsidiary (any such Subsidiary, a “Related Subsidiary”)) or to any property of
the Borrower or any Subsidiary (other than any Capital Stock in such
Non-Recourse Subsidiary that is owned by such Non-Recourse Holding Subsidiary
and the property owned by such Non-Recourse Subsidiary and its Related
Subsidiaries); (ii) neither the Borrower nor any Subsidiaries (other than such
Non-Recourse Holding Subsidiary, such Non-Recourse Subsidiary and its Related
Subsidiaries) provides credit support of any kind for (including any
undertaking, agreement or instrument that would constitute Indebtedness), or is
directly or indirectly liable as a guarantor or otherwise in respect of, such
Indebtedness or in respect of the business or operations of such Non-Recourse
Holding Subsidiary, such Non-Recourse Subsidiary or any of its Related

 

12

--------------------------------------------------------------------------------



 

Subsidiaries (other than a pledge of the Capital Stock in such Non-Recourse
Subsidiary by such Non-Recourse Holding Subsidiary and the property owned by
such Non-Recourse Subsidiary and its Related Subsidiaries); (iii) neither the
Borrower nor any of its Subsidiaries constitutes the lender of such
Indebtedness; (iv) no default with respect to such Indebtedness (including any
rights that the holders of such Indebtedness may have to take enforcement action
against such Non-Recourse Holding Subsidiary, such Non-Recourse Subsidiary and
its Related Subsidiaries) would permit, upon notice, lapse of time or both, any
holder of any Indebtedness (other than Indebtedness under this Agreement, any
other related loan documents or any existing indentures, as supplemented,
replaced, refinanced or otherwise modified from time to time) of the Borrower or
any of its Subsidiaries (other than such Non-Recourse Holding Company, such
Non-Recourse Subsidiary and its Related Subsidiaries) to declare a default on
such other Indebtedness or cause the payment of such other Indebtedness to be
accelerated or payable prior to its stated maturity; and (v) the lenders (or
their respective agents) of such Indebtedness have been notified in writing that
they will not have any recourse to the property of the Borrower or any of its
Subsidiaries (other than a pledge of the Capital Stock in such Non-Recourse
Subsidiary by such Non-Recourse Holding Subsidiary or any of the property owned
by such Non-Recourse Subsidiary and its Related Subsidiaries).

 

“Non-Recourse Subsidiary” shall have the meaning provided in the definition of
“Non-Recourse Indebtedness”.

 

“Non-U.S. Lender” shall mean any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.

 

“Notice of Continuation” shall have the meaning provided in Section 2.6(a).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.

 

13

--------------------------------------------------------------------------------



 

“Other Taxes” shall have the meaning provided in Section 12.5(a).

 

“Overnight Bank Funding Rate”  shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant” shall have the meaning provided in Section 12.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 12.6(c)(i).

 

“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

 

“Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, is a contributing employer or a sponsor.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments, customs duties or
governmental charges or claims not yet due or which are being contested in good
faith and by appropriate proceedings for which appropriate provisions have been
established in accordance with GAAP; (b) Liens in respect of property or assets
of the Borrower or any of its Subsidiaries imposed by law, such as carriers’,
warehousemen’s and or mechanics’ Liens, and other similar Liens arising in the
ordinary course of business and Liens arising under zoning laws and ordinances
and municipal bylaws and regulations, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect; (c) Liens arising out of pledges or deposits
under workmen’s compensation laws or similar legislation and Liens of judgments
thereunder which are not currently dischargeable, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of money)
or leases to which the Borrower or any Subsidiary is a party, or deposits to
secure public or statutory obligations of the Borrower or any Subsidiary, or
deposits in connection with obtaining or maintaining self-insurance or to obtain
the benefits of any law, regulation or arrangement pertaining to unemployment
insurance, old age pensions, social security or similar matters, or deposits of
cash or obligations of the United States of America to secure surety, appeal or
customs bonds to which the Borrower or any Subsidiary is a party, or deposits in
litigation or other proceedings such as, but not limited to, interpleader
proceedings, and, to the extent not securing Indebtedness, other similar
obligations incurred in the ordinary course of business; (d) easements,
rights-of-way, restrictive covenants or agreements, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole; and (e) to the

 

14

--------------------------------------------------------------------------------



 

extent not securing Indebtedness, (i) liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 10.7;
(ii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (iii) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement; (iv) Liens incurred by the licensing of trademarks
by the Borrower or any of its Subsidiaries to others in the ordinary course of
business; and (v) leases or subleases granted to others, not interfering in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Real Estate” shall have the meaning provided in Section 8.1(e).

 

“Register” shall have the meaning provided in Section 12.6(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, partners,
agents and advisors of such Person and such Person’s Affiliates.

 

“Related Subsidiary” shall have the meaning provided in the definition of
“Non-Recourse Indebtedness”.

 

“Required Lenders” shall mean, at any date, Lenders having or holding more than
50% of the Commitments and Loans outstanding at such date (provided that in the
case of a Defaulting Lender, for this purpose only, its Commitment (but not its
outstanding Loans) shall be deemed to be zero at such date) or, if all of the
Commitments have terminated, more than 50% of the outstanding principal amount
of all Loans on such date.

 

“Revolving Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of October 23, 2017, among the Borrower, the various financial
institutions and other persons from time to time referred to as “Lenders”
therein, and JPMorgan Chase Bank, N.A., as the administrative agent.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean a person or entity that (a) is named on the list
of  “Specially Designated Nationals” or “Blocked Persons” on the most current
list published by

 

15

--------------------------------------------------------------------------------



 

OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
as otherwise published from time to time or (b) is (x) an agency of the
government of a country, (y) an organization controlled by a country or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person or (c) otherwise the subject of any
current U.S. sanctions administered by OFAC.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the F.R.S. Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the F.R.S. Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the F.R.S. Board. LIBOR Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the F.R.S. Board or any comparable regulation.  The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 9.2(a).

 

“Taxes” shall have the meaning provided in Section 5.3(a)(i).

 

16

--------------------------------------------------------------------------------



 

“Term Loan Availability Period” shall mean the period beginning on the Closing
Date and ending on the Term Loan Availability Termination Date.

 

“Term Loan Availability Termination Date” shall mean the earliest to occur of
(w) the date that the Delayed Draw Term Loans shall have been funded in full,
(x) the date that the third drawing of Delayed Draw Term Loans shall occur
hereunder, (y) any other date of termination of the Delayed Draw Term Loan
Commitments or reduction of the Delayed Draw Term Loan Commitments to zero, or
(z) March 12, 2020.

 

“Term Loan Funding Date” shall mean (x) in the case of the Initial Term Loans,
the Closing Date, and (y) in the case of the Delayed Draw Term Loans, any date
during the Term Loan Availability Period upon which a Delayed Draw Term Loan is
funded by the Lenders (it being understood and agreed that there shall be no
more than three (3) Term Loan Funding Dates in respect of the Delayed Draw Term
Loans).

 

“Ticking Fee” shall mean a per annum rate equal to 0.125%.

 

“Total Capitalization” shall mean, as of any date of determination, the sum,
without duplication, of (a) Total Debt and (b) the total stockholders’ equity of
the Borrower as determined in accordance with GAAP; provided that the term
“Total Capitalization” shall exclude the non-cash effects of the 2006 Financial
Accounting Standards Board Statement No. 158 titled “Employers’ Accounting for
Defined Benefit Pension and Other Postretirement Plans”, now codified within
Accounting Standards Codification Topic 715, Compensation Retirement Benefits.

 

“Total Commitment” shall mean the sum of the Commitments of all the Lenders,
which is $400,000,000 on the Closing Date.

 

“Total Debt” shall mean, as of any date of determination, (a) the sum, without
duplication, of (i) all Indebtedness of the Borrower and its Subsidiaries for
borrowed money outstanding on such date, (ii) all Capitalized Lease Obligations
of the Borrower and its Subsidiaries outstanding on such date and (iii) all
Indebtedness of the Borrower and its Subsidiaries of the types described in
clauses (b) and (d) of the definition of Indebtedness (but in the case of clause
(d), only to the extent such Indebtedness is assumed by the Borrower or any
Subsidiary), all calculated on a consolidated basis in accordance with GAAP and
to the extent reflected as Indebtedness on the consolidated balance sheet of the
Borrower in accordance with GAAP minus (b) the aggregate amount of cash held by
the Borrower and its Subsidiaries as at such date and included in the cash
accounts listed on the consolidated balance sheet of the Borrower and its
Subsidiaries and deposited with the Administrative Agent to the extent the use
thereof for application to payment of Indebtedness of the Borrower and its
Subsidiaries is not prohibited by law or any contract to which the Borrower or
any of its Subsidiaries is a party (but in each case excluding equity securities
that are mandatorily redeemable 91 or more days after the Maturity Date and that
are classified as hybrid securities by Moody’s and/or S&P).

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“United States” and “U.S.” shall mean the United States of America.

 

17

--------------------------------------------------------------------------------



 

“Voting Stock” shall mean Capital Stock of a Person which carries voting rights
or the right to Control such Person under any circumstances; provided that
Capital Stock which carries the right to vote or Control conditionally upon the
happening of an event shall not be considered Voting Stock until the occurrence
of such event and then only during the continuance of such event.

 

“Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

1.2                            Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) without
giving effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar effect
or result) (and related interpretations) (collectively, “ASC 842”) to the extent
the effect of which would be to cause leases which would be treated as operating
leases under GAAP immediately prior to the effectiveness of ASC 842 to be
recorded as a liability/debt on the Borrower’s statement of financial position
under GAAP.

 

18

--------------------------------------------------------------------------------



 

1.3                            Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

ARTICLE 2
AMOUNT AND TERMS OF CREDIT

 

2.1                            Commitments.

 

(a)                               Subject to and upon the terms and conditions
herein set forth:

 

(i)                                  on the Closing Date, each Lender severally
and not jointly agrees to make an Initial Term Loan in Dollars to the Borrower
in the aggregate principal amount equal to the amount of such Lender’s Initial
Term Loan Commitment.  Such Initial Term Loans (A) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans and (B) may be prepaid in accordance with the provisions hereof and
shall be repaid in full on the Maturity Date.  Upon a Lender’s funding of its
Initial Term Loan, the Initial Term Loan Commitment of such Lender shall
terminate.

 

(ii)                              during the Term Loan Availability Period, each
Lender severally and not jointly agrees to make up to three (3) Delayed Draw
Term Loans in Dollars to the Borrower in an aggregate principal amount
collectively not to exceed the amount of such Lender’s Delayed Draw Term Loan
Commitment.  Such Delayed Draw Term Loans (A) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans and (B) may be prepaid in accordance with the provisions hereof and
shall be repaid in full on the Maturity Date.  Upon a Lender’s funding of any
Delayed Draw Term Loans, the Delayed Draw Term Loan Commitment of such Lender

 

19

--------------------------------------------------------------------------------



 

shall terminate in an amount equal to such funded Delayed Draw Term Loans of
such Lender.  Upon the occurrence of the Term Loan Availability Termination
Date, the remaining Delayed Draw Term Loan Commitment of each Lender shall
automatically terminate.

 

(b)                              Amounts repaid or prepaid in respect of the
Loans may not be reborrowed.

 

(c)                               The Borrower shall use the proceeds from the
Loans for general corporate purposes of the Borrower and its Subsidiaries;
provided that, notwithstanding any of the foregoing, none of the proceeds from
Loans may be used to finance any Hostile Take-Over Bid.

 

2.2                            Minimum Amount of Each Borrowing; Maximum Number
of Borrowings.

 

The aggregate principal amount of each Borrowing of Loans shall be in a multiple
of $100,000 and shall not be less than the Minimum Borrowing Amount. More than
one Borrowing may occur on any date; provided that at no time shall there be
outstanding more than four (4) Borrowings of LIBOR Loans under this Agreement.

 

2.3                            Notice of Borrowing. (a)  To request the Initial
Term Loans to be made hereunder on the Closing Date, the Borrower shall give the
Administrative Agent at an office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)), (i) a written
Notice of Borrowing (including an electronic writing) prior to 12:00 noon (New
York time) at least three (3) Business Days prior to the proposed day of the
Borrowing of Initial Terms Loans that are to be LIBOR Loans and (ii) a written
Notice of Borrowing (including an electronic writing) prior to 1:00 p.m. (New
York time) on the proposed day of the Borrowing of Initial Term Loans that are
to be ABR Loans.  To request Delayed Draw Term Loans hereunder on an applicable
Term Loan Funding Date, the Borrower shall give to the Administrative Agent at
an office of the Administrative Agent from time to time notified by the
Administrative Agent to the Borrower (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), (i) a written Notice of Borrowing
(including an electronic writing) prior to 12:00 noon (New York time) at least
three (3) Business Days prior to the proposed day of borrowing of Delayed Draw
Term Loans that are to be LIBOR Loans and (ii) a written Notice of Borrowing
(including an electronic writing) prior to 1:00 p.m. (New York time) on the
proposed day of the Borrowing of Delayed Draw Term Loans that are to be ABR
Loans.  Each such Notice of Borrowing shall be irrevocable and shall specify
(i) the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day),
(iii) whether the Borrowing shall consist of ABR Loans or LIBOR Loans, (iv) if
such Borrowing shall consist of LIBOR Loans, the LIBOR Period to be initially
applicable thereto and (v) the number and location of the account to which funds
are to be disbursed.  The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Loans of such Lender’s proportionate share thereof and of
the other matters covered by the related Notice of Borrowing.

 

(b)                              Without in any way limiting the obligation of
the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the

 

20

--------------------------------------------------------------------------------



 

Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4                            Disbursement of Funds.

 

(a)                               No later than 12:00 noon (New York time) on
the date specified in each Notice of Borrowing (or, with respect to any Notice
of Borrowing of ABR Loans received on the proposed day of such Borrowing, 3:00
p.m. (New York time) on the date specified in such Notice of Borrowing), each
Lender will make available its pro rata portion, if any, of each Borrowing
requested to be made on such date in the manner provided below.

 

(b)                              Each Lender shall make available all amounts it
is to fund under any Borrowing on each Term Loan Funding Date in immediately
available funds to the Administrative Agent at an office of the Administrative
Agent from time to time notified by the Administrative Agent to the Lenders (but
initially the office set forth for the Administrative Agent in
Section 12.2(a)(ii)), and the Administrative Agent will make available to the
Borrower by depositing such funds as specified in the applicable Notice of
Borrowing, the aggregate of the amounts so made available. Unless the
Administrative Agent shall have been notified by any Lender prior to the
applicable Term Loan Funding Date that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, at the Federal Funds
Effective Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.8, for the respective Loans.

 

(c)                               Nothing in this Section 2.4 shall be deemed to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

 

21

--------------------------------------------------------------------------------



 

2.5                            Repayment of Loans; Evidence of Debt.

 

(a)                               The Borrower shall, for the benefit of the
Lenders, on the Maturity Date, repay to the Administrative Agent the then-unpaid
Loans.

 

(b)                              Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of the
Borrower to the appropriate lending office of such Lender resulting from the
Loans made by such lending office of such Lender from time to time, including
the amounts and currency of principal and interest payable and paid to such
lending office of such Lender from time to time under this Agreement.

 

(c)                               The Administrative Agent shall maintain the
Register pursuant to Section 12.6, and a sub-account for each Lender, in which
Register and sub-accounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the LIBOR Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(d)                             The entries made in the Register and accounts
and subaccounts maintained pursuant to paragraphs (b) and (c) of this
Section 2.5 shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement. In the event that there is an
inconsistency between the accounts maintained by a Lender pursuant to
Section 2.5(b) and the Register maintained by the Administrative Agent pursuant
to Section 12.6, the said Register shall prevail.

 

(e)                               All payments to be made by the Administrative
Agent to any Lender hereunder shall be made in accordance with the payment
instructions of such Lender set forth on the signature page of such Lender
hereunder or, if such Lender is an Assignee, set forth in the Assignment and
Assumption of such Lender.

 

(f)                                Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

2.6                            Changes in Type of Loan.

 

(a)                               The Borrower shall have the option on any
Business Day to convert all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans made to the Borrower of one
Type into a Borrowing or Borrowings of another permitted

 

22

--------------------------------------------------------------------------------



 

Type or to continue the outstanding principal amount of any LIBOR Loans as LIBOR
Loans for an additional LIBOR Period; provided that (i) no partial continuation
of LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount,
(ii) ABR Loans may not be converted into LIBOR Loans, if a Default or Event of
Default is in existence on the date of the proposed conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional LIBOR Period if a Default or Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) no LIBOR Period in excess
of one month may be selected for any LIBOR Loan if a Default or Event of Default
is in existence on the date of the proposed continuation and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such longer LIBOR Period, (v) Borrowings resulting from
continuations or conversions pursuant to this Section 2.6 shall be limited in
number as provided in Section 2.2 and (vi) the outstanding principal amount of a
Loan of one Type may not be converted into a Borrowing of another permitted Type
until the end of the current LIBOR Period for such Loan. Each such continuation
or conversion shall be effected by the Borrower by giving the Administrative
Agent at the location set forth in Section 12.2 prior to 12:00 noon (New York
time) at least three (3) Business Days’ prior written notice (including an
electronic writing) substantially in the form of Exhibit B (or telephonic notice
promptly confirmed in electronic writing) (each a “Notice of Continuation”)
specifying the Loans to be so continued or converted, the Type of Loans to be
continued or converted into and, if such Loans are to be converted or continued
as LIBOR Loans, the LIBOR Period to be initially applicable thereto. The
Administrative Agent shall give each Lender notice as promptly as practicable of
any such proposed continuation or conversion affecting any of its Loans. This
Section 2.6 shall not be construed to permit the Borrower to change the currency
of any Borrowing.

 

(b)                              If any Default or Event of Default is in
existence at the time of any proposed continuation of any LIBOR Loans and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current LIBOR Period into ABR
Loans.

 

(c)                               If upon the expiration of any LIBOR Period,
the Borrower has failed to elect a new LIBOR Period to be applicable thereto as
provided in paragraph (a) above, the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans, as the case may be, into a Borrowing of
ABR Loans, as the case may be, effective as of the expiration date of such
current LIBOR Period.

 

2.7                            Pro Rata Borrowings.

 

Each Borrowing of Loans under this Agreement shall be made by the Lenders pro
rata on the basis of their respective Commitment Percentages. It is understood
that no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

23

--------------------------------------------------------------------------------



 

2.8                            Interest and Fees.

 

(a)                               The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for ABR Loans plus the ABR in effect from time to time.

 

(b)                              The unpaid principal amount of each LIBOR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for LIBOR Loans plus the relevant Adjusted LIBO Rate.

 

(c)                               If all or a portion of (i) the principal
amount of any Loan or (ii) any interest thereon or fees payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum that is
(x) in the case of overdue principal, equal to the rate that would otherwise be
applicable thereto plus, to the extent permitted by applicable law, 2.00% (after
as well as before maturity and judgment), (y) in the case of any overdue
interest with respect to any Loan, equal to the rate of interest applicable to
such Loan plus, to the extent permitted by applicable law, 2.00%, or (z) in the
case of any overdue fees or other amounts owing hereunder, equal to the rate of
interest then applicable to Loans maintained as ABR Loans plus 2.00%, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full (after as well as before maturity and
judgment). All interest payable pursuant to this Section 2.8(c) shall be payable
upon demand.

 

(d)                             Interest on each Loan shall accrue from and
including the date such Loan is made to but excluding the date of any repayment
thereof and shall, except as otherwise provided pursuant to Section 2.8(c), be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each of March, June, September and December (for the three-month
period (or portion thereof) ended on such day), (ii) in respect of each LIBOR
Loan, on the last day of each LIBOR Period applicable thereto and, in the case
of a LIBOR Period in excess of three months, on each date occurring at
three-month intervals after the first day of such LIBOR Period and (iii) in
respect of each Loan on any payment or prepayment (on the amount paid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

 

(e)                               All computations of interest hereunder shall
be made in accordance with Section 5.4.

 

(f)                                The Administrative Agent, upon determining
the interest rate for any Borrowing of LIBOR Loans, shall promptly notify the
Borrower and the Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9                            Interest Periods.

 

At the time the Borrower gives a Notice of Borrowing or a Notice of Continuation
in respect of the making of, or conversion into or continuation as, a Borrowing
of LIBOR Loans prior to 12:00 noon (New York time) on the third Business Day
prior to the applicable date of

 

24

--------------------------------------------------------------------------------



 

making or conversion or continuation of such LIBOR Loans, the Borrower shall
have the right to elect by giving the Administrative Agent written notice of (or
telephonic notice promptly confirmed in writing) the LIBOR Period applicable to
such Borrowing, which LIBOR Period shall, at the option of the Borrower, be one
week or one, two, three or six months. Notwithstanding anything to the contrary
contained above:

 

(a)                               the initial LIBOR Period for any Borrowing of
LIBOR Loans shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of ABR Loans) and each LIBOR Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding LIBOR Period expires;

 

(b)                              if any LIBOR Period relating to a Borrowing of
LIBOR Loans begins on the last Business Day of a calendar month or begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such LIBOR Period, such LIBOR Period shall end on the last Business
Day of the calendar month at the end of such LIBOR Period;

 

(c)                               if any LIBOR Period would otherwise expire on
a day that is not a Business Day, such LIBOR Period shall expire on the next
succeeding Business Day; provided that if any LIBOR Period in respect of a LIBOR
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such LIBOR
Period shall expire on the next preceding Business Day; and

 

(d)                             the Borrower shall not be entitled to elect any
LIBOR Period in respect of any LIBOR Loan if such LIBOR Period would extend
beyond the Maturity Date.

 

2.10                    Increased Costs, Illegality, etc.

 

(a)                             In the event that the Administrative Agent or
any Lender shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

(i)                                  on any date for determining LIBO Rate for a
Borrowing of LIBOR Loans for any LIBOR Period that by reason of any changes
arising on or after the date hereof affecting the London interbank market
(x) deposits in Dollars in the principal amounts of the Loans comprising such
Borrowing are not readily available to such Lender in the London interbank
market or (y) adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBO
Rate; or

 

(ii)                              at any time, that the Administrative Agent or
such Lender shall incur increased costs or reductions in the amounts received or
receivable hereunder with respect to any Loans (other than any such increase or
reduction attributable to (A) Taxes, (B) Other Taxes, (C) taxes excluded by
Section 5.3(a)(i)(A) or Section 5.3(a)(i)(B) or (D) taxes excluded by
Section 5.3(b)) because of (x) any change since the date hereof in any
applicable law, treaty, governmental rule, regulation, guideline or order (or in
the interpretation, implementation, administration or application thereof and
including the

 

25

--------------------------------------------------------------------------------



 

introduction of any new law, treaty or governmental rule or request, regulation,
guideline, requirement, directive or order), such as, for example, but not
limited to, a change in official reserve requirements (including any reserve
requirements specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined or the imposition of any tax on
the Administrative Agent or any Lender on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), and/or (y) with respect to LIBOR
Loans only, other circumstances affecting the London interbank market; or

 

(iii)                          at any time, that the making or continuance of
any LIBOR Loan has become unlawful by compliance by such Lender in good faith
with any law, treaty,  governmental rule or request, regulation, guideline,
requirement, directive or order (or would conflict with any such governmental
rule or request, regulation, guideline, requirement, directive or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the London interbank
market;

 

then, and in any such event, the Administrative Agent or such Lender shall
within a reasonable time thereafter give notice (if by telephone confirmed in
writing) to the Borrower and, as the case may be, to the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, LIBOR Loans shall no longer be available from such Lender (and such
Lender’s obligation to make such Loans shall be suspended) until such time as
such Lender notifies the Administrative Agent, the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice such Lender agrees to give at such time when such
circumstances no longer exist), and any Notice of Borrowing or any Notice of
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed, with respect to such Lender only, to be a Notice
of Borrowing or a Notice of Continuation for ABR Loans, (y) in the case of
clause (ii) above, the Borrower shall pay to the Administrative Agent or such
Lender, within five (5) days after receipt of written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate the
Administrative Agent or such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to the Administrative Agent or such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by the Administrative Agent or such Lender shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties hereto,
provided that the determination of such additional amounts shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender (after consideration of
such factors as such Lender then reasonably determines to be relevant)) and
(z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.

 

26

--------------------------------------------------------------------------------



 

(b)                              At any time that any LIBOR Loan is affected by
the circumstances described in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower
may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (i) if the affected LIBOR Loan is then being
made pursuant to a Credit Event or Borrowing by way of conversion into a LIBOR
Loan, cancel said Credit Event or Borrowing by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
2.10(a)(iii), or (ii) if the affected LIBOR Loan is then outstanding, upon at
least three (3) Business Days’ notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Loan into an ABR Loan; provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated in the same manner pursuant to this Section 2.10(b).

 

(c)                               If, after the date hereof, the adoption of any
applicable law, rule or regulation regarding capital adequacy or liquidity
requirements, or any change therein, or any change in the interpretation,
implementation or administration thereof by any Governmental Authority, or
compliance by a Lender or its Parent with any request or directive made or
adopted after the date hereof regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, has or would have the effect of reducing the rate of return on such
Lender’s or its Parent’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its Parent could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its Parent’s policies
with respect to capital adequacy and liquidity requirements), then within five
(5) days after written demand (as described below) by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its Parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof. Each Lender, upon determining that
any additional amounts will be payable pursuant to this
Section 2.10(c) (provided that such determination of additional amounts shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender (after consideration
of such factors as such Lender then reasonably determines to be relevant)), will
give prompt written notice thereof to the Borrower, which notice shall set forth
in reasonable detail the basis of the calculation of such additional amounts (it
being agreed that a written notice as to the additional amounts owed to the
Administrative Agent or such Lender, showing in reasonable detail the basis for
the calculation thereof, submitted to the Borrower by the Administrative Agent
or such Lender shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto; provided that the determination of such
additional amounts shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender (after consideration of such factors as such Lender then
reasonably determines to be relevant)), although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.

 

(d)                             For purposes of this Section 2.10, and
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests,

 

27

--------------------------------------------------------------------------------



 

rules, requirements, guidelines and directives thereunder or issued in
connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to have been enacted, adopted, issued and implemented after the date
hereof, regardless of the date enacted, adopted, issued or implemented.

 

(e)                               If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.10(a)(i)(y) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.10(a)(i)(y) have not arisen but the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable.  Notwithstanding anything to the contrary in Section 12.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
Section 2.10(e) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.10(e), only to the extent the LIBO
Screen Rate for such LIBOR Period is not available or published at such time on
a current basis), (x) any Notice of Continuation that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a LIBOR Loan shall be
ineffective, and (y) if any Notice of Borrowing requests a LIBOR Loan, such
Borrowing shall be made as a Borrowing of ABR Loans; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

Subject to Section 2.13, the provisions of this Section 2.10 shall survive the
repayment of the Loans and all other amounts payable hereunder.

 

2.11                    Compensation.

 

If (a) any payment of principal of any LIBOR Loan, or any continuation of any
LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Loans pursuant to Article 10 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Continuation, (d) any LIBOR Loan is
not continued as a LIBOR Loan as a result of a withdrawn Notice of Continuation
or (e) any prepayment of principal of any LIBOR

 

28

--------------------------------------------------------------------------------



 

Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1, the Borrower shall, after receipt of a written notice from the
Administrative Agent advising of a written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amount), pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

 

2.12                    Change of Lending Office.

 

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or 5.3, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.13                    Notice of Certain Costs.

 

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11 or 5.3 is given by the Administrative
Agent or any Lender more than 180 days after the Administrative Agent or such
Lender has knowledge (or should have had knowledge) of the occurrence of the
event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections (provided that no Lender
shall be deemed to have knowledge of any such event referred to in
Section 2.10(d) prior to the incurrence of any such additional cost, reduction
in amounts, loss, tax or other additional amounts), then the Administrative
Agent or such Lender shall not be entitled to compensation under Section 2.10,
2.11 or 5.3, as the case may be, for any such amounts incurred or accruing prior
to the giving of such notice.

 

2.14                    Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                               the fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 4.1;

 

(b)                              the Commitment and Loans of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to

 

29

--------------------------------------------------------------------------------



 

Section 12.1); provided that except as otherwise provided in Section 12.1, that
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby.

 

ARTICLE 3
[RESERVED].

 

ARTICLE 4
FEES; TERMINATION OF COMMITMENTS

 

4.1                            Fees.

 

(a)                               The Borrower agrees to pay to the
Administrative Agent, for the benefit of the Administrative Agent, the fees set
forth in the Administrative Agent Fee Letter.

 

(b)                              The Borrower agrees to pay on the Closing Date
to the Arrangers, for the benefit of the Arrangers, the fees set forth in the
Arranger Fee Letter.

 

(c)                               During the period from and including the date
that is thirty (30) days following the Closing Date to but excluding the Term
Loan Availability Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Lenders pro rata according to the
respective Delayed Draw Term Loan Commitments of all Lenders a ticking fee equal
to the daily aggregate unused amount of the Delayed Draw Term Loan Commitments
times a rate per annum equal to the Ticking Fee.  Such fee shall be payable
quarterly in arrears on the first day of each January, April, July and
October during the term of this Agreement and on the Term Loan Availability
Termination Date.  The Borrower acknowledges that the ticking fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.

 

4.2                            Voluntary Reduction of Commitments.

 

Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the unused Commitments in whole or in part;
provided that (i) any such reduction shall apply proportionately and permanently
to reduce the Commitment of each of the Lenders, (ii) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $1,000,000 and
(iii) after giving effect to any such partial reduction of the Total Commitment,
the Total Commitment shall be at least $5,000,000.

 

4.3                            Mandatory Termination of Commitments.

 

The Commitment of a Lender shall terminate in an amount equal to the Loans made
hereunder by such Lender concurrent with the Borrowing of such Loans, and any
unused

 

30

--------------------------------------------------------------------------------



 

Commitments shall terminate at 5:00 p.m. (New York time) on the last day of the
Term Loan Availability Period.

 

ARTICLE 5
PAYMENTS

 

5.1                            Prepayments.

 

The Borrower shall have the right to prepay any Borrowing, without premium or
penalty, in whole or in part at any time and from time to time. Such prepayment
of Loans shall be subject to the following conditions: (a) the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) to be
prepaid, which notice shall be given by the Borrower no later than 10:00
a.m. (New York time) three (3) Business Days prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders; (b) each partial prepayment of Loans shall be in an amount that
is a multiple of $100,000 and in an aggregate principal amount of at least
$5,000,000; provided that no partial prepayment of LIBOR Loans made pursuant to
a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Loans; and (c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any
day other than the last day of a LIBOR Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.

 

5.2                            Method and Place of Payment.

 

(a)                               Except as otherwise specifically provided
herein, all payments to be made by the Borrower under this Agreement shall be
made, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of all the Lenders not later than
12:00 noon (New York time) on the date when due. Such payments shall be made in
immediately available funds at the office of the Administrative Agent from time
to time notified by the Administrative Agent to the Borrower (but initially the
office set forth for the Administrative Agent in Section 12.2(a)(ii)), it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in its account at an
office of the Administrative Agent shall constitute the making of such payment
to the extent of such funds held in such account. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time) on such
day, otherwise the next Business Day) like funds relating to the payment of
principal or interest or fees ratably to the Lenders entitled thereto. A payment
shall be deemed to have been made by the Administrative Agent on the date on
which it is required to be made under this Agreement if the Administrative Agent
has, on or before such date, taken steps to make such payment in accordance with
the regulations or operating procedures of the clearing or settlement system
used by the Administrative Agent in order to make such payment.

 

(b)                              Any payments under this Agreement that are made
later than 2:00 p.m. (New York time) shall be deemed to have been made on the
next succeeding Business Day. Whenever

 

31

--------------------------------------------------------------------------------



 

any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

5.3                            Net Payments.

 

(a)                               (i) All payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any current or future income or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (A) any net income taxes, franchise taxes (imposed in lieu
of net income taxes) and branch profits taxes imposed on the Administrative
Agent or any Lender, (B) any such taxes attributable to the failure of the
Administrative Agent or any Lender to comply with Section 5.3(c), (C) any such
taxes imposed on the Administrative Agent or any Lender as a result of a current
or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement) and (D) U.S. federal withholding taxes imposed on
amounts payable to or for the account of a Lender at the time such Lender
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 12.7) or designates a new lending office, except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office or assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to this
Section 5.3(a), (“Taxes”) except to the extent that such deduction or
withholding is required by any applicable law, as modified by the administrative
practice of any relevant Governmental Authority then in effect.

 

(ii) Subject to Section 5.3(b), if any such Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the Borrower shall:

 

(A)                          promptly notify the Administrative Agent of such
requirement;

 

(B)                           promptly pay to the relevant Governmental
Authority when due the full amount required to be deducted or withheld
(including the full amount of Taxes required to be deducted or withheld from any
additional amount paid by the Borrower to the Administrative Agent or such
Lender under this Section 5.3(a));

 

(C)                           as promptly as possible thereafter, forward to the
Administrative Agent and such Lender an official receipt (or a certified copy),
or other documentation reasonably acceptable to the Administrative Agent and
such Lender, evidencing such payment to such Governmental Authority; and

 

(D)                          pay to the Administrative Agent or such Lender, in
addition to the payment to which the Administrative Agent or such Lender is
otherwise entitled under this Agreement, such additional amount as is necessary
to ensure that the

 

32

--------------------------------------------------------------------------------



 

net amount actually received by the Administrative Agent or such Lender, after
deduction or withholding for any such Taxes, will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.

 

(iii) If the Borrower fails to pay to the relevant Governmental Authority when
due any Taxes that it was required to deduct or withhold under this
Section 5.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent or such Lender, as applicable, with the documentation
referred to in Section 5.3(a)(ii)(C) when required to do so, the Borrower shall
forthwith on demand fully indemnify the Administrative Agent or such Lender for
any incremental taxes, interest, costs or penalties that may become payable by
the Administrative Agent or such Lender as a result of such failure.

 

(iv) The Borrower’s obligations under this Section 5.3(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(b)                              Notwithstanding Section 5.3(a), the Borrower
shall not be required to indemnify or pay any additional amounts in respect of
withholding tax applicable to any amount payable under this Agreement pursuant
to Section 5.3(a) above to any Non-U.S. Lender, except if any such Loans were
assigned, participated or transferred to such Non-U.S. Lender at the request or
with the consent of the Borrower or were assigned, participated or transferred
to such Non-U.S. Lender following the occurrence of and during the continuance
of an Event of Default pursuant to Section 10.1 or 10.5. The Borrower shall not
be required to indemnify or pay any additional amounts in respect of any taxes
imposed under FATCA.

 

(c)                               Any Lender that is entitled to an exemption
from or reduction of Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.3(c)(i) and (c)(ii) below) shall not be required if in
the Person’s reasonable judgment such completion, execution or submission would
subject such Person to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Person. Without
limiting the generality of the foregoing:

 

(i)                                  The Administrative Agent and each Lender
that is a “United States person,” as defined under Section 7701(a)(30) of the
Code, shall deliver to the Borrower and, as the case may be, the Administrative
Agent on or prior to the date on which such Person becomes a party under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of

 

33

--------------------------------------------------------------------------------



 

Internal Revenue Service Form W-9 certifying that such Person is exempt from
U.S. federal backup withholding tax;

 

(ii)                              Each Non-U.S. Lender shall:

 

(A)                          deliver to the Borrower and the Administrative
Agent two copies of either (x) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, United States
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, (together with
a certificate representing that such Non-U.S. Lender is not a bank for purposes
of Section 881(c) of the Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), or (y) Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable,  or W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Borrower under this
Agreement;

 

(B)                           to the extent such Non-U.S. Lender is not the
beneficial owner, deliver executed originals of Internal Revenue Service
Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable, W-9, a certificate described in clause (A), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide the certificate described in clause
(A) on behalf of each such direct and indirect partner;

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and, as the case may be, the Administrative Agent in writing of its
legal inability to do so. Each Person that shall become a Participant pursuant
to Section 12.6 or a Lender pursuant to Section 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.3(c); provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 

(d)                             If the Borrower determines in good faith that a
reasonable basis exists for contesting any Taxes for which indemnification has
been demanded hereunder, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Borrower in challenging such Taxes at the
Borrower’s expense if so requested by the Borrower. If any Lender or the
Administrative Agent, as applicable, receives a refund of, or credit for, a Tax
for which a payment has been made by the Borrower pursuant to this Agreement,
which refund or credit in the good faith judgment of such Lender or the
Administrative Agent, as the case may be, is attributable to such payment made
by the Borrower, then the Lender or the Administrative

 

34

--------------------------------------------------------------------------------



 

Agent, as the case may be, shall reimburse the Borrower for such amount as the
Lender or the Administrative Agent, as the case may be, determines to be the
proportion of the refund or credit as will leave it, after such reimbursement,
in no better or worse position than it would have been in if the payment had not
been required. A Lender or Administrative Agent shall claim any refund or credit
that it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. Neither
such Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (d) or any other provision of this Section 5.3.

 

(e)                               Each Lender shall severally indemnify the
Administrative Agent for any taxes (but, in the case of any Taxes or Other
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with this Agreement and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 5.3(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

(f)                                If a payment made to a Lender under this
Agreement or any related loan document would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(g)                              Each party’s obligations under this Section 5.3
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under this Agreement or any related loan document.

 

5.4                            Computations of Interest and Fees.

 

(a)                               All interest and fees hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the ABR at times when the ABR is based on the prime rate of the
Administrative Agent shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days

 

35

--------------------------------------------------------------------------------



 

elapsed (including the first day but excluding the last day). The applicable ABR
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(b)                              All interest payments to be made under this
Agreement shall be paid without allowance or deduction for deemed re-investment
or otherwise, both before and after maturity and before and after default and/or
judgment, if any, until payment of the amount on which such interest is
accruing, and interest will accrue on overdue interest, if any.

 

(c)                               The amount of costs and expenses required to
be paid or reimbursed by the Borrower pursuant to Section 12.5 or any other
provision of this Agreement shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the highest rate provided for
in Section 2.8(c).

 

(d)                             If interest is not paid on the indebtedness of
the Borrower to the Lenders hereunder, or any part thereof, as and when interest
is due and payable hereunder, unpaid interest shall bear interest until paid, as
well after as before demand, default, maturity and judgment, at the rates
provided for in Section 2.8(c).

 

ARTICLE 6
CONDITIONS PRECEDENT

 

6.1                            Conditions Precedent to Initial Effectiveness.

 

The obligation of each Lender to make the Initial Term Loans to be made by it on
the Closing Date shall become effective on the date on which each of the
following conditions are satisfied:

 

(a)                               Credit Agreement.  The Administrative Agent
shall have received this Agreement, executed and delivered by a duly Authorized
Officer of each of the parties hereto.

 

(b)                              Closing Date Certificate.  The Administrative
Agent shall have received a certificate of the Borrower, dated the Closing Date,
substantially in the form of Exhibit D, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of the Borrower (the “Closing Date Certificate”).

 

(c)                               Proceedings of the Borrower.  The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors of
the Borrower (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of this Agreement (and any agreements
relating thereto) and (b) the extensions of credit contemplated hereunder.

 

(d)                             Organic Documents.  The Administrative Agent
shall have received (i) true and complete copies of the articles of
incorporation and by-laws of the Borrower, (ii) a certificate of good standing
with respect to the Borrower issued by its jurisdiction of incorporation or
organization and (iii) to the extent reasonably requested in writing by

 

36

--------------------------------------------------------------------------------



 

any of the Lenders, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, at least two
(2) Business Days prior to the Closing Date.

 

(e)                               Fees and Reimbursement of Expenses.  The
Administrative Agent, the Arrangers and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including the
Fees referred to in Section 4.1 payable on the Closing Date.

 

(f)                                Legal Opinions.  The Administrative Agent
shall have received in form and substance reasonably satisfactory to it the
executed legal opinions of (i) counsel to the Borrower with respect to the
execution and delivery of this Agreement by the Borrower, the validity, binding
effect, legality and enforceability of this Agreement, compliance with certain
applicable law and such other matters as the Administrative Agent may reasonably
request in form and substance satisfactory to the Administrative Agent and
(ii) special Michigan counsel to the Borrower with respect to the status and
capacity of the Borrower, the due authorization of this Agreement, compliance
with the Organic Documents of the Borrower and with certain applicable law and
such other matters as the Administrative Agent may reasonably request in form
and substance satisfactory to the Administrative Agent.

 

(g)                              Governmental Approvals.  The Administrative
Agent shall have received evidence that all governmental approvals necessary in
connection with the transactions contemplated hereby (including, without
limitation, approval from the United States of America Federal Energy Regulatory
Commission of the application pursuant to section 204 of the Federal Power Act)
shall have been obtained and are in full force and effect.

 

(h)                              Financial Statements.  The Lenders shall have
received (i) satisfactory audited consolidated financial statements of the
Borrower for the fiscal years ended December 31, 2017 and December 31, 2018 and
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the fiscal quarter ending March 31, 2019.

 

6.2                            Conditions Precedent to All Credit Events.

 

The obligation of each Lender to make any Loans requested to be made by it on
any Term Loan Funding Date is subject to the satisfaction of the conditions
precedent set forth in Section 6.1 hereof and the following conditions
precedent:

 

(a)                               No Default; Representations and Warranties
True and Correct.  At the time of each Credit Event and also after giving effect
thereto (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties made by the Borrower contained herein shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such

 

37

--------------------------------------------------------------------------------



 

representations and warranties shall have been true and correct in all material
respects as of such earlier date) provided that the representations and
warranties made in Section 7.4 and 7.15 shall be made only on the Closing Date.

 

(b)                              Notice of Borrowing.  The Administrative Agent
shall have received a Notice of Borrowing (in writing or by email) meeting the
requirements of Section 2.3.

 

The acceptance of the proceeds of the Loans shall constitute a representation
and warranty by the Borrower to each of the Lenders that all the applicable
conditions specified above are satisfied as of the applicable Term Loan Funding
Date.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower (as to itself and each of its
Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans.

 

7.1                            Organizational Status.

 

The Borrower is validly organized and existing and in good standing under the
laws of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification
(except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect), and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its obligations under this Agreement, to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it.

 

7.2                            Capacity, Power and Authority.

 

The Borrower has the capacity, power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

7.3                            No Violation.

 

Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the

 

38

--------------------------------------------------------------------------------



 

property or assets of the Borrower or any of its Subsidiaries pursuant to, the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which the Borrower or any of
its Subsidiaries is a party or by which it or any of its property or assets is
bound or (c) violate any provision of the Borrower’s Organic Documents.

 

7.4                            Litigation.

 

Except as set forth on Schedule II, there are no actions, suits or proceedings
pending or, to the knowledge of the Borrower or any of its Subsidiaries (after
due internal inquiry), threatened with respect to the Business, the Borrower or
any of its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

 

7.5                            Governmental Approvals.

 

No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and are in full force and effect) is required to authorize or
is required in connection with (a) the execution, delivery and performance of
this Agreement or (b) the legality, validity, binding effect or enforceability
of this Agreement.

 

7.6                            True and Complete Disclosure.

 

To the knowledge of the Borrower, after due inquiry, all written factual
information and data (taken as a whole) heretofore or contemporaneously
furnished (other than any projections and pro forma financial information and
information of a general industry nature), by or on behalf of the Borrower or
any of its Subsidiaries or any of their respective authorized consultants,
agents or representatives in writing to the Administrative Agent and/or any
Lender on or before the Closing Date (including all information contained in
this Agreement) for purposes of or in connection with this Agreement or any
transaction contemplated herein was true and complete in all material respects
on the date as of which such information or data is dated or certified and did
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading at such time in light of the circumstances
under which such statements were made.

 

7.7                            Financial Condition; Financial Statements.

 

The Borrower has heretofore furnished to the Lenders (i) the financial
statements with respect to the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2018 and (ii) unaudited interim consolidated financial
statements of the Borrower for the fiscal quarter ending March 31, 2019.  The
financial statements referred to in the immediately preceding sentence present
fairly in all material respects the consolidated financial position of the
Borrower and its Subsidiaries at the respective dates of said statements and the
results of operations for the respective periods covered thereby, subject, in
the case of quarterly financial statements, to changes resulting from audit and
normal year-end adjustments and other adjustments (consisting of normal
recurring adjustments) necessary for a fair statement of the results for the
interim

 

39

--------------------------------------------------------------------------------



 

period.  All such financial statements have been prepared in accordance with
GAAP consistently applied, except to the extent provided in the notes to said
financial statements.  All balance sheets, all statements of income and of cash
flow and all other financial information of each of the Borrower and its
Subsidiaries furnished pursuant to Section 8.1 have been and will for periods
following the Closing Date be prepared in accordance with GAAP consistently
applied, and do or will present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods covered thereby, subject, in the case of quarterly
financial statements to changes resulting from audit and normal year-end
adjustments and other adjustments (consisting of normal recurring adjustments)
necessary for a fair statement of the results for the interim period.

 

7.8                            Tax Returns and Payments.

 

Each of the Borrower and each of its Subsidiaries has filed all federal income
tax and all other material tax returns, domestic and foreign, required to be
filed by it and except as would not reasonably be expected to have a Material
Adverse Effect, has paid all taxes and assessments payable by it that have
become due, other than those not yet delinquent or contested in good faith and,
except as would not reasonably be expected to have a Material Adverse Effect,
the Borrower and each of its Subsidiaries have paid, or have provided adequate
reserves (in the good faith judgment of the management of the Borrower) in
accordance with GAAP for the payment of, all income taxes applicable for all
prior fiscal years and for the current fiscal year to the Closing Date.

 

7.9                            Environmental Matters.

 

Except as set forth in Schedule III:

 

(a)                               Other than instances of noncompliance that
would not reasonably be expected to have a Material Adverse Effect: (i) the
Borrower and each of its Subsidiaries are in compliance with all Environmental
Laws in all jurisdictions in which the Borrower and each of its Subsidiaries are
currently doing business (including having obtained all material permits
required under Environmental Laws) and (ii) the Borrower will comply and cause
each of its Subsidiaries to comply with all such Environmental Laws (including
all permits required under Environmental Laws); and

 

(b)                              Neither the Borrower nor any of its
Subsidiaries has treated, stored, transported or disposed of Hazardous Materials
at or from any currently or formerly owned Real Estate or facility relating to
its business in a manner that would reasonably be expected to have a Material
Adverse Effect.

 

7.10                    Properties.

 

The Borrower and each of its Subsidiaries has good title to or a leasehold or
easement interest in all of its properties that are necessary for the operation
of its respective business as currently conducted and as proposed to be
conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
would not reasonably be expected to have a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------



 

7.11                    Pension and Welfare Plans.

 

During the twelve-consecutive-month period prior to the Closing Date and prior
to the date of any Credit Event hereunder, except as would not reasonably be
expected to have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, (c) no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any liability (other
than any liability that relates to the accrual of benefits), fine or penalty and
(d) except as disclosed in Schedule IV, neither the Borrower nor any member of
the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

 

7.12                    Regulations U and X.

 

Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of F.R.S. Board Regulation U or Regulation X.

 

7.13                    Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.14                    Sanctions Laws and Regulations.

 

(a)                               The Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.  The Borrower, its Subsidiaries
and, to the knowledge of the Borrower, their respective officers, employees and
directors, are in compliance with (i) Anti-Corruption Laws, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, and (ii) applicable Sanctions in all material respects.

 

(b)                              None of (i) the Borrower, any Subsidiary or to
the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (ii) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

(c)                               No Borrowing has been or is intended to be
used (i) for the purpose of violating any Anti-Corruption Laws or (ii) in
violation of any Sanctions.

 

7.15                    No Material Adverse Change.

 

There has been no material adverse change in the business, assets, operations,
property or financial condition of the Borrower and its Subsidiaries taken as a
whole since December 31, 2018.

 

41

--------------------------------------------------------------------------------



 

7.16                    EEA Financial Institutions.

 

The Borrower is not an EEA Financial Institution.

 

7.17                    Deemed Repetition of Representations and Warranties

 

The representations and warranties set out in Sections 7.1, 7.2, 7.3 and 7.5 to
7.14 and 7.16 inclusive (and solely in the case of the initial Credit Event,
Sections 7.4 and 7.15) will be deemed to be repeated by the Borrower as of the
date of each request for a new Credit Event, by the Borrower (but not the
conversion or continuation of a Borrowing) and as of the date on which a
Successor Borrower assumes all of the obligations of the Borrower under this
Agreement pursuant to Section 9.2(a) (but after giving effect to such
assumption), except to the extent that on or prior to such date (a) the Borrower
has advised the Administrative Agent in writing of a variation in any such
representation or warranty, and (b) the Required Lenders have approved such
variation, and except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date

 

ARTICLE 8
AFFIRMATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Maturity Date:

 

8.1                            Information Covenants.

 

The Borrower will furnish to each Lender and the Administrative Agent:

 

(a)                               Annual Financial Statements.  As soon as
available and in any event on or before the date that is 90 days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2019, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statement of operations and cash flows for such fiscal year prepared in
accordance with GAAP consistently applied, setting forth comparative
consolidated figures for the preceding fiscal year, and audited by an
independent auditing firm of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the Borrower or
any of its Subsidiaries as a going concern, together in any event with a
no-default letter from such auditing firm stating that in the course of its
regular audit of the business of the Borrower and its Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, as
established by the Auditing Standards Board (United States) and with auditing
standards of the Public Company Accounting Oversight Board (United States), such
auditing firm has obtained no knowledge of any Default or Event of Default
relating to Section 9.3 or Section 9.4 that has occurred and is continuing or,
if in the opinion of such auditing firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.

 

42

--------------------------------------------------------------------------------



 

(b)                              Quarterly Financial Statements.  As soon as
available and in any event on or before the date that is 45 days after the end
of each of the first three fiscal quarters in each fiscal year of the Borrower,
commencing with the fiscal quarter ending June 30, 2019, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter and the related consolidated statement of operations for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, and the related consolidated statement of cash flows and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year, and prepared in
accordance with GAAP consistently applied, all of which shall be certified by an
Authorized Officer of the Borrower, subject to changes resulting from audit and
normal year-end adjustments and other adjustments (consisting of normal
recurring adjustments) necessary for a fair statement of the results for the
interim period.

 

(c)                               Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 8.1(a) and (b), a
certificate of an Authorized Officer of the Borrower in substantially the form
of Exhibit E (a “Compliance Certificate”) to the effect that no Default or Event
of Default exists or, if any Default or Event of Default does exist, specifying
the nature and extent thereof, which certificate shall be in form and detail
satisfactory to the Administrative Agent, acting reasonably, and setting forth
the calculations required to establish whether the Borrower was in compliance
with the provisions of Section 9.3 and Section 9.4 as at the end of such fiscal
year or period, as the case may be.

 

(d)                             Notice of Default or Litigation.  Promptly after
an Authorized Officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto and (ii) any litigation or governmental proceeding pending or
threatened against the Borrower or any of its Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect.

 

(e)                               Environmental Matters.  Promptly after an
Authorized Officer of the Borrower or any of its Subsidiaries obtains knowledge
or notice of any one or more of the following environmental matters, unless such
environmental matters would not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect,
notice of:

 

(i)                                  Any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Estate (as
defined below);

 

(ii)                              Any condition or occurrence that (x) results
in non-compliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (y) would reasonably be anticipated to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any Real
Estate;

 

43

--------------------------------------------------------------------------------



 

(iii)                          Any condition or occurrence on any Real Estate
that would reasonably be anticipated to cause such Real Estate to be subject to
any restrictions on the ownership, occupancy, use or transferability of such
Real Estate under any Environmental Law; and

 

(iv)                          The taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any Real
Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

(f)                                Pension Plans.  Promptly after an Authorized
Officer of the Borrower or any of its Subsidiaries obtains knowledge thereof
where the liability, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect, notice of and copies of all
documentation relating to (i) the institution of any steps by any Person to
terminate any Pension Plan, (ii) the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a Lien under
Section 303(k) of ERISA, (iii) the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrower or any of
its Subsidiaries furnish a bond or other security to such Pension Plan, or
(iv) the occurrence of any event with respect to any Pension Plan which could
result in the incurrence by the Borrower or any of its Subsidiaries of any
material liability, fine or penalty.

 

(g)                              Other Information.  Promptly upon filing
thereof, copies of any filings or registration statements with, and reports to,
any Governmental Authority in any relevant jurisdiction by the Borrower or any
of its Subsidiaries pursuant to applicable securities laws (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders),
exhibits to any registration statement) and copies of all financial statements,
proxy statements, notices and reports that the Borrower or any of its
Subsidiaries shall send to the holders of any publicly issued securities of the
Borrower and/or any of its Subsidiaries in their capacity as such holders (in
each case to the extent not theretofore delivered to the Lenders pursuant to
this Agreement or filed with the Securities and Exchange Commission and publicly
available on either EDGAR or the Borrower’s website at
http://investor.itc-holdings.com/sec.cfm; provided that if requested by any
Lender, the Borrower shall promptly deliver a copy of such filing to such
requesting Lender) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender may reasonably request in writing from time to time.

 

8.2                            Books, Record and Inspections.

 

The Borrower will, and will cause each of its Subsidiaries, upon reasonably
prior notice to the Borrower but not more than once in any fiscal year of the
Borrower unless an Event of

 

44

--------------------------------------------------------------------------------



 

Default is continuing, to, (i) permit officers and designated representatives of
the Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of the Borrower and its Subsidiaries in whomever’s
possession to the extent that it is within the Borrower’s or its Subsidiaries’
control to permit such inspection, and to examine the books of account of the
Borrower and any such Subsidiaries and discuss the affairs, finances and
accounts of the Borrower and of any such Subsidiaries with, and be advised as to
the same by, its and their officers and independent accountants, and (ii) permit
officers and designated representatives of Lenders to view copies of contracts
of the Borrower and its Subsidiaries (subject to reasonable confidentiality
arrangements established by the Borrower), all at such reasonable times during
normal business hours and intervals and to such reasonable extent as the
Administrative Agent, the Required Lenders or the Lenders, as the case may be,
may desire.

 

8.3                            Maintenance of Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

8.4                            Payment of Taxes.

 

In each case except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its capital, income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful tax or
similar claims; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP.

 

8.5                            Organizational Existence.

 

The Borrower will do, and will cause each of its Subsidiaries to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its corporate or other organizational rights and authority, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided that, in any case, (a) the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 9.2, (b) any
Subsidiary of the Borrower may merge with and into any other Subsidiary of the
Borrower and (c) except to the extent as would reasonably be expected to have a
Material Adverse Effect, any Subsidiary of the Borrower may enter into any
merger or consolidation for the purpose of changing its organizational form from
a corporation to a limited liability company or from a limited liability company
to a corporation.

 

45

--------------------------------------------------------------------------------



 

8.6                            Compliance with Statutes, Obligations, etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable laws, rules, regulations and orders (including Environmental Laws and
Anti-Corruption Laws) to which it may be subject, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

8.7                            Good Repair.

 

The Borrower will, and will cause each of its Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomever’s possession
they may be to the extent that it is within the Borrower’s or its Subsidiaries’
control to cause the same, are kept in good repair, working order and condition,
normal wear and tear excepted, and that from time to time there are made in such
properties and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so would
not be reasonably expected to have a Material Adverse Effect.

 

8.8                            [Reserved].

 

8.9                            End of Fiscal Years; Fiscal Quarters.

 

The Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

8.10                    Use of Proceeds/Anti-Corruption Laws/Sanctions.

 

The Borrower will use the proceeds of all the Loans only for the purposes set
forth in Section 2.1(c).  The Borrower will not request any Borrowing, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers and employees shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) in any manner that
would result in the violation of any Sanctions, for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

46

--------------------------------------------------------------------------------



 

8.11                    Changes in Business.

 

From the Closing Date, the Borrower and its Subsidiaries taken as a whole will
not fundamentally and substantively alter the character of their business taken
as a whole from the business conducted by the Borrower and its Subsidiaries
taken as a whole on the Closing Date and other business activities incidental or
related to any of the foregoing (the “Business”).

 

ARTICLE 9
NEGATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Maturity Date:

 

9.1                            Limitation on Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, except:

 

(a)                               Permitted Liens;

 

(b)                              Liens (i) on assets of ITCTransmission (of the
same type as constitute collateral under the ITCTransmission First Mortgage
Indenture on the date hereof) to secure Indebtedness of ITCTransmission under
the ITCTransmission First Mortgage Indenture, including, without limitation, any
notes issued thereunder, (ii) on assets of METC (of the same type as constitute
collateral under the METC First Mortgage Indenture on the date hereof) to secure
Indebtedness of METC under the METC First Mortgage Indenture, including, without
limitation, any notes issued thereunder, (iii) on assets of ITC Midwest (of the
same type as constitute collateral under the ITC Midwest First Mortgage
Indenture on the date hereof) to secure Indebtedness of ITC Midwest under the
ITC Midwest First Mortgage Indenture, including, without limitation, any notes
issued thereunder, (iv) on assets of ITC Great Plains (of the same type that
constitute collateral under the ITC Great Plains First Mortgage Indenture on the
date hereof) to secure Indebtedness of ITC Great Plains under the ITC Great
Plains First Mortgage Indenture, including, without limitation, any notes issued
thereunder and (v) on assets of any other Subsidiary (of the same type that
constitute collateral under any mortgage bond indenture similar to those
referred to in clauses (i) – (iv) above on the date hereof) to secure
Indebtedness of such Subsidiary under such similar mortgage bond indenture,
including, without limitation, any notes issued thereunder;

 

(c)                               Liens existing on the Closing Date and as set
out on Schedule V;

 

(d)                             Liens existing on the assets or Capital Stock of
any Person that becomes a Subsidiary, or existing on assets acquired; provided
that such Liens attach at all times only to the same assets that such Liens
attached to and secure only the same Indebtedness that such Liens secured,
immediately prior to such acquisition;

 

(e)                               Liens in favor of the Borrower or any
Subsidiary;

 

47

--------------------------------------------------------------------------------



 

(f)        any Lien securing Indebtedness for the payment, prepayment or
redemption of which there shall have been irrevocably deposited in trust with
the trustee or other holder of such Lien moneys and/or investment securities
which (together with the interest reasonably expected to be earned from the
investment and reinvestment in investment securities of the moneys and/or the
principal of and interest on the investment securities so deposited) shall be
sufficient for such purpose; provided, however, that if such Indebtedness is to
be redeemed or otherwise prepaid prior to the stated maturity thereof, any
notice requisite to such redemption or prepayment shall have been given in
accordance with the instrument creating such Lien or irrevocable instructions to
give such notice shall have been given to such trustee or other holder;

 

(g)        Liens in favor of the United States of America or any State thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any State thereof or political entity affiliated
therewith, to secure partial, progress, advance or other payments, or other
obligations, pursuant to any contract or statute to secure any Indebtedness
incurred for the purpose of financing all or any part of the cost of acquiring,
constructing or improving property subject to such Liens (including Liens
incurred in connection with pollution control, industrial revenue or similar
financings);

 

(h)        Liens on any property created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property, whether directly or indirectly, by way of share disposition or
otherwise; provided that 180 days from the creation of such Liens the Borrower
or the relevant Subsidiary shall have disposed of such property and any
Indebtedness secured by such Liens shall be without recourse to the Borrower or
any Subsidiary;

 

(i)         rights of other Persons to take minerals, timber, gas, water or
other products produced by the Borrower or by other Persons on the property of
the Borrower;

 

(j)         Liens created by or resulting from any litigation or other
proceeding which is being contested in good faith by appropriate proceedings,
including Liens arising out of judgments or awards against the Borrower or any
Subsidiary with respect to which the Borrower or such Subsidiary is in good
faith prosecuting an appeal or proceedings for review; or Liens that the
Borrower or any Subsidiary incurs for the purpose of obtaining a stay or
discharge in the course of any litigation or other proceeding to which the
Borrower or such Subsidiary is a party;

 

(k)        Liens which have been bonded for the full amount in dispute;

 

(l)         additional Liens so long as the aggregate outstanding principal
amount of the obligations so secured does not exceed the greater of (x) 10% of
Net Tangible Assets and (y) 10% of Consolidated Capitalization at any time;

 

(m)       Liens on any property acquired, constructed or improved by the
Borrower or any Subsidiary after the date hereof which are created or assumed
contemporaneously with such acquisition, construction or improvement, or within
270 days after the

 

48

--------------------------------------------------------------------------------



 

completion thereof, to secure or provide for the payment of all or any part of
the cost of such acquisition, construction or improvement (including related
expenditures capitalized for Federal income tax purposes in connection
therewith) incurred after the date hereof;

 

(n)        the replacement, extension or renewal of any Lien permitted by
clauses (c), (d) or (m) above upon or in the same assets theretofore subject to
such Lien or the replacement, extension or renewal (without increase in the
amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby; and

 

(o)        Liens securing Non-Recourse Indebtedness on assets of the relevant
Non-Recourse Holding Subsidiary, Non-Recourse Subsidiary or any Related
Subsidiary.

 

9.2       Limitation on Fundamental Changes.

 

The Borrower will not enter into any merger or consolidation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease, assign, transfer or otherwise dispose of, all or substantially all
its business units, assets or other properties, except that:

 

(a)        any Subsidiary of the Borrower or any other Person may be merged or
consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) either (x) the Borrower shall be the continuing or
surviving entity or (y) the debt rating of the Person (if other than the
Borrower) who is the continuing or surviving entity (the Borrower or Person, as
the case may be, being herein referred to as the “Successor Borrower”) shall
after giving effect to such merger or consolidation be BBB- or higher from S&P
or Baa3 or higher from Moody’s (provided that in no event shall such Successor
Borrower have a debt rating of BB or lower from S&P or Ba2 or lower from
Moody’s), as determined pursuant to the definition of “Applicable Margin”,
(ii) the Successor Borrower shall be an entity organized or existing under the
laws of the United States or any State thereof, (iii) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
pursuant to a supplement hereto in form and substance reasonably satisfactory to
the Administrative Agent, (iv) no Default or Event of Default is then existing
and no Default or Event of Default would result from the consummation of such
merger or consolidation, (v) the Borrower shall be in compliance, on a pro forma
basis after giving effect to such merger or consolidation, with the covenants
set forth in Section 9.3 and Section 9.4 as such covenant is recomputed as at
the last day of the most recently ended fiscal quarter under each such
Section as if such merger or consolidation had occurred on the last day of such
fiscal quarter, and (vi) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate, in form and substance reasonably satisfactory to
the Administrative Agent, certifying the compliance referred to in clause
(v) above and stating that such merger or consolidation and such supplement to
this Agreement comply with this Agreement and a legal opinion (in form and
substance reasonably satisfactory to the Administrative Agent) with respect to
this Agreement to be delivered, if any, pursuant to clause (iii) above;
provided, further, that if the foregoing are satisfied, such Successor Borrower
(if other than the Borrower) will succeed to, and be substituted for, the
Borrower under this Agreement; and

 

49

--------------------------------------------------------------------------------



 

(b)        the Borrower may enter into any merger or consolidation for the
purpose of changing its organizational form from a corporation to a limited
liability company or from a limited liability company to a corporation; provided
that such change has no adverse affect on the rights of the Finance Parties.

 

9.3       Debt to Capitalization Ratio.

 

The Borrower will not permit the Debt to Capitalization Ratio of the Borrower to
be greater than 80% as of the last day of each fiscal quarter; provided that, if
at any time after the date hereof, the provisions of Section 9.3 (including the
financial covenant definitions used therein) of the Revolving Credit Agreement
(or the corresponding provisions in any amended, replacement or refinancing
facility referred to below) shall be amended, such provisions of such amendment
shall apply, mutatis mutandis, to the corresponding provisions of this
Section 9.3, which shall automatically be deemed to be amended to give effect
thereto upon the effectiveness of such amendment, replacement or refinancing
with no further action required by the parties hereto.

 

9.4       Minimum FFO Ratio.

 

The Borrower will not permit the FFO Ratio of the Borrower to be less than 9.0%
as of the last day of each fiscal quarter; provided that, if at any time after
the date hereof, the provisions of Section 9.4 (including the financial covenant
definitions used therein) of the Revolving Credit Agreement (or the
corresponding provisions in any amended, replacement or refinancing facility
referred to below) shall be amended, such provisions of such amendment shall
apply, mutatis mutandis, to the corresponding provisions of this Section 9.4,
which shall automatically be deemed to be amended to give effect thereto upon
the effectiveness of such amendment, replacement or refinancing with no further
action required by the parties hereto.

 

ARTICLE 10
EVENTS OF DEFAULT

 

Each of the following specified events or occurrences described in Sections 10.1
through 10.9 below shall constitute an “Event of Default”:

 

10.1     Payments.

 

The Borrower shall (a) default in the payment when due of any principal of the
Loans or (b) default, and such default shall continue for five (5) or more days,
in the payment when due of any interest on the Loans or any Fees or other
amounts owing hereunder.

 

10.2     Representations, etc.

 

Any representation, warranty or statement made or deemed made by the Borrower
herein or any certificate delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

 

50

--------------------------------------------------------------------------------



 

10.3     Covenants.

 

The Borrower shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 8.1(d), Section 8.5 (solely
with respect to the Borrower), Section 8.10 or Article 9, or (ii) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 10.1 or 10.2 or clause (i) of this
Section 10.3) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the receipt of written notice
by the Borrower from the Administrative Agent or the Required Lenders.

 

10.4     Default Under Other Agreements.

 

(a)        The Borrower or any of its Subsidiaries shall (i) default in any
payment with respect to any Indebtedness, in excess of $100,000,000 (or, if at
any time after the date hereof, clause (a)(i) of Section 10.4 of the Revolving
Credit Agreement (or the corresponding provision in any amended, replacement or
refinancing facility referred to below) shall be amended to change the Dollar
amount set forth therein, such Dollar amount set forth in such clause (a)(i), as
so amended, which shall automatically be deemed to be amended to give effect
thereto upon the effectiveness of such amendment, replacement or refinancing
with no further action required by the parties hereto) in the aggregate, beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created, or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
prior to its stated maturity; or

 

(b)        without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.

 

10.5     Bankruptcy, etc.

 

The Borrower or any Material Subsidiary shall commence a voluntary case
concerning itself under the Bankruptcy Code as now or hereafter in effect, or
any successor thereto or any similar legislation in any other applicable
jurisdiction (collectively, the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any Material Subsidiary and the petition or
application is not contested within ten (10) days after commencement of the
case; or an involuntary case is commenced against the Borrower or any Material
Subsidiary and the petition or application is not dismissed within 45 days after
commencement of the case; or a receiver, trustee, liquidator, custodian or
similar official is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any Material Subsidiary or the Borrower or
any Material Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary itself; or there is
commenced against the Borrower or any Material

 

51

--------------------------------------------------------------------------------



 

Subsidiary any such proceeding that remains undismissed for a period of 45 days;
or the Borrower or any Material Subsidiary is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Borrower or any Material Subsidiary makes a general assignment
for the benefit of creditors, files under the Bankruptcy Act or takes a similar
action under the Bankruptcy Act; or any corporate or similar action is taken by
the Borrower or any Material Subsidiary for the purpose of effecting any of the
foregoing; or the Borrower or any Material Subsidiary is unable to pay its debts
as they fall due, or makes a general assignment for the benefit of or a
composition with its creditors generally; or the Borrower or any Material
Subsidiary takes any corporate or similar action or other steps are taken or
legal proceedings are started for its winding-up, dissolution, administration or
insolvent re-organization or for the appointment of a liquidator, administrator
or administrative receiver of it.

 

10.6     Non-ownership of Certain Subsidiaries.

 

The Borrower on any date is not the direct or (through its Subsidiaries)
indirect owner of 85% of the Capital Stock of ITCTransmission, METC, ITC Midwest
or, from and after the date ITC Great Plains constitutes a Material
Subsidiary, ITC Great Plains, free and clear of any Liens, other than Liens
permitted pursuant to clauses (a), (b) or (e)(i) (to the extent the obligations
in respect of such judgments or decrees under such clause (e)(i) have been
bonded for the full amount in dispute) of the definition of “Permitted Liens”.

 

10.7     Judgments.

 

One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability in excess of $100,000,000 (or, if at any
time after the date hereof, the provisions of  Section 10.7 of the Revolving
Credit Agreement (or the corresponding provision in any amended, replacement or
refinancing facility referred to below) shall be amended to change the Dollar
amount set forth therein, such Dollar amount set forth in such Section 10.7, as
so amended, which shall automatically be deemed to be amended to give effect
thereto upon the effectiveness of such amendment, replacement or refinancing
with no further action required by the parties hereto) in the aggregate for all
such judgments and decrees for the Borrower or any of its Subsidiaries (to the
extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof.

 

10.8     Change of Ownership.

 

A Change of Ownership shall occur.

 

10.9     Pension Plans.

 

Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any of its Subsidiaries could be required to make a contribution to such Pension
Plan, or would reasonably expect to incur a liability or obligation to

 

52

--------------------------------------------------------------------------------



 

such Pension Plan in respect of such termination; or (b) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
section 303(k) of ERISA, where in each case under clauses (a) or (b) such
contribution, liability, obligation or Lien would reasonably be expected to have
a Material Adverse Effect.

 

10.10   Remedies.

 

Upon the occurrence of any Event of Default described above, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i) and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Commitment terminated, whereupon the
Commitments of each Lender shall forthwith terminate immediately and any Fees
theretofore accrued up to such date shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and all obligations owing hereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and/or (iii) exercise any other remedies that may
be available under this Agreement or applicable law.

 

10.11   Remedies Cumulative.

 

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.

 

ARTICLE 11
THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such

 

53

--------------------------------------------------------------------------------



 

powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

54

--------------------------------------------------------------------------------



 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld; provided that  no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in the United States,
or an Affiliate of any such bank. Whether or not a successor Administrative
Agent shall have been appointed, such resignation shall become effective in
accordance with such retiring Administrative Agent’s notice. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not instruments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers and
Joint Bookrunners and the Syndication Agent named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in its capacity, if any, as a Lender.

 

55

--------------------------------------------------------------------------------



 

ARTICLE 12
MISCELLANEOUS

 

12.1     Amendments and Waivers.

 

Except as provided in Section 2.10(e) with respect to alternate rates of
interest, neither this Agreement, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 12.1.  The Required Lenders may from time to time (a) enter into
with the Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Loan, or reduce the stated rate of, forgive any portion of or extend the
date for the payment of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or
increase the amount of any of the Commitments of any Lender, in each case
without the written consent of each Lender whose Loan, interest, fee or
Commitment is changed as set forth above thereby, or (ii) amend, modify or waive
any provision of this Section 12.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders” or consent to the assignment or
transfer by the Borrower of its rights and obligations under this Agreement
(except as permitted pursuant to Section 9.2), in each case without the written
consent of each Lender, adversely affected thereby, or (iii) amend
Section 5.2(a) to the extent that it relates to payments for the ratable account
of Lenders without the written consent of each Lender directly and adversely
affected thereby, in each case without the written consent of all the Lenders
except as otherwise specifically provided in this Section 12.1; and provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent ( it being understood that any change to
Section 2.14 shall require the consent of the Administrative Agent).  For the
avoidance of doubt, no consent of the Borrower, the Administrative Agent or any
Lender shall be required for an amendment of Section 1.2, 9.3, 9.4, 10.4 or 10.7
resulting from an amendment of the Revolving Credit Agreement as provided in
each such Section.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

 

If, in connection with any proposed amendment, waiver or consent  requiring the
consent of “each Lender” or “each Lender directly affected thereby,” the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender

 

56

--------------------------------------------------------------------------------



 

whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash all of such Non-Consenting Lender’s
rights and obligations under this Agreement (including the Loans due to the
Non-Consenting Lender) pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 12.6, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.10 and 5.3, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.11 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other related loan documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

12.2     Notices.

 

(a)        Notices Generally.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received and, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter, in each case addressed as
follows in the case of the Borrower, the Administrative Agent and as set forth
on Schedule I in the case of each Lender (or as set forth in the Assignment and
Assumption of any Lender which is an Assignee) or to such other address as may
be hereafter notified by the respective parties hereto:

 

(i)         The Borrower:

 

ITC Holdings Corp.
27175 Energy Way
Novi, MI 48377

Attention: Michael Daranyi

E-mail address: Mdaranyi@itctransco.com
Facsimile No.:  (248) 380-2923
Telephone No.:  (248) 946-3399

with a copy to:

 

ITC Holdings Corp.

27175 Energy Way

Novi, MI  48377

 

57

--------------------------------------------------------------------------------



 

Attention: Nisha Chopra

E-mail address:  Nchopra@itctransco.com

Telephone No.:  (248) 946-3596

 

(ii)        The Administrative Agent:

 

Toronto-Dominion (Texas) LLC
Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario  M5K1A2
Attention: Administrative Agent

E-mail address: TDSAgencyAdmin@tdsecurities.com

Facsimile No.: (416) 982-5535

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10 and 5.1 shall not be
effective until received. Notices delivered through Electronic Systems, to the
extent provided in paragraph (b) below, shall be effective as provided in
paragraph (b).

 

(b)        Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by using Electronic  Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

58

--------------------------------------------------------------------------------



 

(c)        Electronic Systems.

 

(i)         The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

 

(ii)        Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to this Agreement or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

12.3     No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

12.4     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

12.5     Payment of Expenses and Taxes.

 

(a)        The Borrower agrees (i) to pay or reimburse the Arrangers and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Commitments), including the reasonable
fees, disbursements and other charges of one counsel to the Administrative
Agent, (ii) to pay or

 

59

--------------------------------------------------------------------------------



 

reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under, or “workout” or restructuring of, this
Agreement and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Administrative Agent, (iii) to pay, indemnify, defend and hold harmless each
Lender and the Administrative Agent from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any such other documents (collectively, “Other
Taxes”), except for any such Other Taxes attributable to an assignment or
Participation, and (iv) to pay, indemnify, defend and hold harmless each Lender,
each Arranger and the Administrative Agent and their respective Related Parties
(collectively, the “Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable and documented fees, disbursements and other charges of counsel
incurred in connection with any investigative, administrative or judicial
proceeding commenced or threatened by the Borrower or any other Person, whether
or not any such Indemnitee shall be designated as a party or potential party
thereto, and any fees or expenses incurred by any Indemnitee in enforcing this
indemnity), whether direct, indirect or consequential, whether based on strict
liability or negligence, and whether based on any federal, provincial or foreign
laws, statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(A) this Agreement and any other agreements or documents contemplated hereby or
thereby, the other transactions contemplated hereby (including the execution,
delivery, enforcement, performance and administration of this Agreement and the
breach by the Borrower of, or default by the Borrower under, any of the
provisions of this Agreement or any Loan, or the use or proposed use of the
proceeds thereof), (B) the violation of, non-compliance with or liability under,
any Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or applicable to any of the Real Estate, or (C) any Environmental
Claim or any Hazardous Materials relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, possession
or control, or practice of, the Borrower or any of its Subsidiaries from time to
time (all the foregoing in this clause (iv), collectively, the “indemnified
liabilities”); provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of such Indemnitee as determined by a final
non-appealable judgment of a court of competent jurisdiction and; provided,
further, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to claims that do not involve an act or omission of the Borrower or
any of its Affiliates and that is brought by the Administrative Agent, an
Arranger or any Lender against any other Lender (other than claims against any
of the Administrative Agent, any Arranger, or the Lenders or their Affiliates in
their respective capacity as the Administrative Agent, a joint lead arranger, a
bookrunner, a syndication agent, a documentation agent or any similar role under
this Agreement). The agreements in this Section 12.5 shall survive repayment of
the Loans and all other amounts payable hereunder.

 

60

--------------------------------------------------------------------------------



 

Each of the Lenders, each of the Arrangers and the Administrative Agent agree
that any and all of their respective rights under this Agreement and any other
agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.

 

(b)                              To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or any Arranger
under paragraph (a) of this Section 12.5, each Lender severally agrees to pay to
the Administrative Agent or such Arranger, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Arranger in its capacity as such.

 

12.6                    Successors and Assigns; Participations and Assignments.

 

(a)                               Assignments Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 12.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                              Assignments by Lenders.

 

(i)                                  Assignments Generally. Subject to the
conditions set forth in paragraph (b)(ii) below, any Lender may assign to one or
more assignees (other than an Ineligible Institution) (the “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)                          the Borrower (provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within fifteen (15) days after
having received notice thereof); provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
Assignee; and

 

61

--------------------------------------------------------------------------------



 

(B)                           the Administrative Agent.

 

(ii)                              Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

(A)                          except in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Loans, the amount of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or,  if less, the
aggregate principal amount of such assigning Lender’s Loans) unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                           each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                           the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

 

(D)                          the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Agreement, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

(iii)                          Effectiveness of Assignments.  Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this
Section 12.6, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto (the “Assignment
Effective Date”) and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and

 

62

--------------------------------------------------------------------------------



 

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.10, 2.11 and
12.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 12.6.

 

(iv)                                                                         
Maintenance of Register.  The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (but
only, in the case of a Lender, at the Administrative Agent’s office set forth
for the Administrative Agent in Section 12.2(a)(ii) and with respect to any
entry relating to such Lender’s Commitments or Loans), at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                              Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 12.6
and any written consent to such assignment required by paragraph (b) of this
Section 12.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.4(b), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                               Participations.

 

(i)                                  Participations Generally.  Any Lender may,
without the consent of the Borrower or the Administrative Agent, sell
participations to one or more banks or other entities , other than an Ineligible
Institution, (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any

 

63

--------------------------------------------------------------------------------



 

provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the second sentence of
Section 12.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10 and 2.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 12.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.8 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments, Loans or other
obligations under the Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitments, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii)                              Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 2.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. No Participant shall be entitled to any benefits under Section 5.3
unless such Participant complies with Section 5.3(c).

 

(d)                             Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority having jurisdiction over such
Lender, and this Section 12.6 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

12.7                    Replacements of Lenders under Certain Circumstances.

 

(a)                               If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.3, or if any Lender becomes a Defaulting Lender, or if any Lender is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken, then the
Borrower may, at its sole expense and effort upon notice to such Lender and the
Administrative Agent, require such

 

64

--------------------------------------------------------------------------------



 

Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.6) all its interests, rights and
obligations under this Agreement to an Assignee that shall assume such
obligations (which Assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment, (ii) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (iii) the Borrower shall have paid
the Administrative Agent the assignment fee specified in Section 12.6, (iv) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (v) in the case of any such assignment resulting
from payments required to be made pursuant to Section 2.10 or a claim for
compensation under Section 2.11, such assignment will result in a reduction in
such compensation or payments and (vi) such assignment does not conflict with
applicable law.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(b)                              In the event that S&P or Moody’s shall, after
the date that any Lender with a Commitment becomes a Lender, downgrade the
long-term certificate of deposit rating or long-term senior unsecured debt
rating of such Lender, and the resulting rating shall be below BBB- or Baa3
respectively, then the Borrower shall have the right, but not the obligation,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Assignee in accordance with and subject to the restrictions contained in
Section 12.6, and such Lender hereby agrees to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 12.6) all its interests, rights and obligations in respect of its
Commitment under this Agreement to such Assignee; provided that (i) no such
assignment shall conflict with any law, regulation or order of any governmental
authority and (ii) such Assignee shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest and
fees (if any) accrued to the date of payment on the Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.

 

12.8                    Adjustments; Set-off.

 

(a)                               If any Defaulting Lender shall fail to make
any payment required to be made by it pursuant to Section 2.4(b), 12.5(b) or
12.8(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply for the benefit of the
Administrative Agent or any Lender any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

(b)                              After the occurrence and during the continuance
of an Event of Default, in addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the

 

65

--------------------------------------------------------------------------------



 

Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, its Affiliates
or any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
its Affiliates or any branch or agency thereof; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

(c)                               If any Finance Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Event (other than pursuant to the terms of
Section 2.10, 2.11 or 5.3) in excess of its pro rata share of payments obtained
by all Finance Parties, such Finance Party shall purchase from the other Finance
Parties such participations in Credit Events made by them as shall be necessary
to cause such purchasing Finance Party to share the excess payment or other
recovery ratably (to the extent such other Finance Parties were entitled to
receive a portion of such payment or recovery) with each of them; provided that
if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Finance Party, the purchase shall be rescinded
and each Finance Party which has sold a participation to the purchasing Finance
Party shall repay to the purchasing Finance Party the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Finance Party’s ratable share (according to the proportion of (a) the amount of
such selling Finance Party’s required repayment to the purchasing Finance Party
to (b) total amount so recovered from the purchasing Finance Party) of any
interest or other amount paid or payable by the purchasing Finance Party in
respect of the total amount so recovered. The Borrower agrees that any Finance
Party purchasing a participation from another Finance Party pursuant to this
Section 12.8 may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to clause (b) above) with respect to such
participation as fully as if such Finance Party were the direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law any Finance Party receives a secured
claim in lieu of a setoff to which this Section 12.8 applies, such Finance Party
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
Section 12.8 to share in the benefits of any recovery on such secured claim.

 

12.9                    Marshalling; Payments Set Aside.

 

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Borrower’s obligations hereunder. To the extent
that the Borrower makes a payment or payments to the Administrative Agent or
Lenders (or to the Administrative Agent for the benefit of Lenders), or the
Administrative Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause,

 

66

--------------------------------------------------------------------------------



 

then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

 

12.10            Counterparts; Effectiveness; Electronic Execution.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any related documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

12.11            Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.12            Integration.

 

This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

 

67

--------------------------------------------------------------------------------



 

12.13            Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN
(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).

 

12.14            Submission to Jurisdiction; Waivers.

 

The Borrower hereby irrevocably and unconditionally:

 

(a)                               submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York or of the United States for the Southern
District of New York, and any appellate court from any thereof, in each case
which are located in the Borough of Manhattan in the county of New York;

 

(b)                              consents that any such action or proceeding may
be brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)                               agrees that service of process in any such
action or proceeding may be effected in accordance with the local rules of civil
procedure or by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 12.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)                             agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                               waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section 12.14 any special, exemplary, punitive or
consequential damages.

 

12.15            Acknowledgements.

 

The Borrower hereby acknowledges that:

 

(a)                               it has been advised by counsel in the
negotiation, execution and delivery of this Agreement;

 

(b)                              neither the Administrative Agent nor any Lender
(in any capacity) has any fiduciary relationship with or duty to the Borrower
arising out of or in connection with this Agreement, and the relationship
between Administrative Agent and Lenders, on one

 

68

--------------------------------------------------------------------------------



 

hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

(c)                               no joint venture is created hereby or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

12.16            Waivers of Jury Trial.

 

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12.17            Confidentiality.

 

The Administrative Agent and each Lender shall hold all non-public information
furnished by or on behalf of the Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent pursuant to the requirements of this Agreement, other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry (“Confidential Information”), in accordance with its customary
procedure for handling Confidential Information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure (i) to any other party hereto, (ii) with
the consent of the Borrower, (iii) as required or requested by any Governmental
Authority or any self-regulatory authority, such as the National Association of
Insurance Commissioners purporting to have jurisdiction over such Person or its
Related Parties, any representatives thereof or any nationally recognized rating
agency that requires access to information about such Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (v) in connection with the exercise of any remedies under
this Agreement or under any other related loan documents, or any action or
proceeding relating to this Agreement or any other related loan documents, or
the enforcement of rights hereunder or thereunder, (vi) to the extent such
information becomes publicly available other than as a result of a breach of
this Section 12.17 or become available on a non-confidential basis from a source
other than the Borrower, (vii) subject to the proviso of the last sentence of
this Section 12.17 to any actual or prospective Assignee or Participant or to
actual or prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder or
(viii) to such Lender’s or the Administrative Agent’s lawyers, professional
advisors or independent auditors or Affiliates; provided that, unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall, to the extent practicable, notify the Borrower of
any request by any governmental agency or representative thereof (other than any
such request in connection with an examination of the financial condition or
regulatory compliance of such Lender by such Governmental Authority or in
connection with ratings by such rating agency with respect to such Lender) for
disclosure of any such non-public information prior to disclosure of such
information, and; provided, further, that in no event shall any Lender or the
Administrative

 

69

--------------------------------------------------------------------------------



 

Agent be obligated or required to return any materials furnished by the Borrower
or any Subsidiary of the Borrower. Each Lender and the Administrative Agent
agrees that it will not provide to actual or prospective Assignees or
Participants or to actual or prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person shall have
previously executed a Confidentiality Agreement substantially in the form
prescribed from time to time by the Loan Sales and Trading Association.

 

12.18            Treatment of Loans.

 

(a)                               The Borrower does not intend to treat the
Loans and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof.

 

(b)                              The Borrower acknowledges that the
Administrative Agent and one or more of the Lenders may treat its Loans as part
of a transaction that is subject to Treasury Regulation Section 1.6011-4 or
Section 301.6112-1, and the Administrative Agent and such Lender or Lenders, as
applicable, may file such IRS forms or maintain such lists and other records as
they may determine is required by such Treasury Regulations.

 

12.19            USA Patriot Act.

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, such Lender may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

12.20            No Fiduciary Duty.

 

The Administrative Agent, the Arrangers, the Syndication Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
and its Affiliates. The Borrower agrees that nothing in this Agreement or
otherwise shall be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders and the
Borrower, its stockholders or its Affiliates. The Borrower acknowledges and
agrees that (i) the transactions contemplated by this Agreement are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its Affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in this Agreement and (iv) the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and

 

70

--------------------------------------------------------------------------------



 

agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees that it shall not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto. To the fullest
extent permitted by law the Borrower hereby waives and releases any claims that
it may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

12.21            Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 12.21 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

12.22            Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement or any related loan document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other related loan document; or

 

71

--------------------------------------------------------------------------------



 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

 

 

 

[Remainder of page intentionally left blank]

 

72

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

ITC HOLDINGS CORP.,

 

as the Borrower

 

 

 

 

 

By:

/s/ Gretchen L. Holloway

 

 

Name:

Gretchen L. Holloway

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

 

TORONTO-DOMINION (TEXAS) LLC,

 

individually as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Pradeep Mehra

 

 

Name:

Pradeep Mehra

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

 

TD SECURITIES (USA) LLC,

 

individually as a Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

By:

/s/ Michael Hutchings

 

 

Name:

Michael Hutchings

 

 

Title:

Director

 

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD.,

 

individually as a Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

 

TD BANK, N.A.,

 

individually as a Lender

 

 

 

 

 

By:

/s/ Vikay Prasad

 

 

Name:

Vikay Prasad

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD.

 

individually as Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE I
COMMITMENTS

 

LENDER

 

ADDRESS FOR NOTICES

 

INITIAL TERM
LOAN
COMMITMENT
AMOUNT

 

DELAYED
DRAW TERM
LOAN
COMMITMENT
AMOUNT

 

COMMITMENT
PERCENTAGE

 

 

 

 

 

 

 

 

 

TD Bank, N.A.

 

222 Bay Street, 15 Floor
Toronto, ON M5K 1A2
Attention: Ayesha Khan
Email: TDBNANotices@tdsecurities.com
Facsimile: 705-797-6913
Telephone: 416-350-9135

 

$100,000,000.00

 

$100,000,000.00

 

50%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mizuho Bank, Ltd.

 

1800 Plaza Ten, Harborside
Financial Ctr.
Jersey City, NJ 07311
Attention: Sophia White-Lardmond / Maxine Bunbury
Email: LAU_USCorp2@mizuhogroup.com
Facsimile: 201.626.9941
Telephone: 201.626.9134 / 201.626.9139

 

$100,000,000.00

 

$100,000,000.00

 

50%

 

 

Total amount

 

$400,000,000.00

 

 

 

100%

 

--------------------------------------------------------------------------------



 

SCHEDULE II

LITIGATION MATTERS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE III
ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE IV
PENSION AND WELFARE MATTERS

 

The International Transmission Company Postretirement Welfare Plan as described
in Note 12 to the Borrower’s financial statements set forth in the Borrower’s
Form 10-K for the period ending December 31, 2018.

 

--------------------------------------------------------------------------------



 

SCHEDULE V
OUTSTANDING LIENS ON CLOSING DATE

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

TO:                       Toronto-Dominion (Texas) LLC
Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario  M5K1A2
Attention: Administrative Agent

E-mail address: TDSAgencyAdmin@tdsecurities.com

Facsimile No.: (416) 982-5535

 

Pursuant to the Term Loan Credit Agreement, dated as of June 12, 2019 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Term Loan Credit Agreement, and Toronto-Dominion (Texas) LLC, as the
Administrative Agent, this represents the Borrower’s request to borrow as
follows:

 

Loan:

 

1.                                    Date of borrowing:

 

2.                                    Amount of borrowing:

 

3.                                    Lender(s):                        
Lenders, in accordance with their Commitments under the Term Loan Credit
Agreement

 

4.                                    Interest rate option:

Type:

Tenor:

 

Please wire transfer the proceeds of the Borrowing in accordance with the funds
flow memorandum delivered under separate cover.

 

The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:

 

(i)                                  All representations and warranties made by
the Borrower contained in the Term Loan Credit Agreement are true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier

 

--------------------------------------------------------------------------------



 

date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date) provided that the representations
made in Section 7.4 and 7.15 shall be made only on the Closing Date; and

 

(ii)                              No event has occurred and is continuing or
would result from the consummation of the Borrowing contemplated hereby that
would constitute a Default or an Event of Default.

 

Dated:

 

 

ITC HOLDINGS CORP.,

 

as the Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Form of Notice of Continuation

 

TO:                       Toronto-Dominion (Texas) LLC, as Administrative
Agent under the Credit Agreement (as defined
below)
Ernst & Young Tower

222 Bay Street, 15th Floor

Toronto, Ontario  M5K1A2
Attention: Administrative Agent

E-mail address: TDSAgencyAdmin@tdsecurities.com

Facsimile No.: (416) 982-5535

 

Pursuant to the Term Loan Credit Agreement, dated as of June 12, 2019 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Term Loan Credit Agreement (the “Lenders”), Toronto-Dominion (Texas) LLC, as the
Administrative Agent, this represents the Borrower’s request to continue Loans
as follows:

 

1.                                    Date of continuation or conversion:

 

_________________, _____

 

2.                                    Amount of Loans being continued or
converted:

 

$_______________________

 

3.                                    Nature of continuation or conversion:

 

__________                                  a.                   Conversion of a
LIBOR Loan as an ABR Loan
__________                                  b.                  Conversion of an
ABR Loan as a LIBOR Loan
__________                                  c.                   Continuation
(rollover) of LIBOR Loans as LIBOR Loans

 

4.                                    If Loans are being continued as or
converted into LIBOR Loans, the duration of the new LIBOR Period that commences
on the continuation or conversion date:

 

__________ month(s)

 

Dated: ___________________

 

 

ITC HOLDINGS CORP.,

 

as the Borrower

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------



 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Signature Page to ITC Holdings Corp. Term Loan Credit Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[Reserved].

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Form of Closing Date Certificate

 

CLOSING DATE CERTIFICATE

 

ITC HOLDINGS CORP.

 

TO:                    The Lenders and the Administrative Agent (each, as
defined below)

 

RE:                    Term Loan Credit Agreement, dated as of June 12, 2019 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Term Loan Credit Agreement, and Toronto-Dominion (Texas) LLC, as the
Administrative Agent.

 

I, the undersigned, an Authorized Officer of the Borrower, hereby certify to the
best of my knowledge, information and belief, for and on behalf of the Borrower,
and not in my personal capacity, in connection with the initial Borrowing on
this date under the Term Loan Credit Agreement, that:

 

1.                                    the conditions precedent set forth in the
Term Loan Credit Agreement were satisfied as of the Closing Date;

 

2.                                    attached to this certificate as Schedule A
is a true and complete copy of the articles of incorporation of the Borrower,
together with all amendments thereto adopted through the date hereof (as
certified by the Michigan Department of Licensing and Regulatory Affairs) and as
in effect on the date hereof and the Borrower has not passed, confirmed or
consented to any amendments or variations to such articles;

 

3.                                    attached to this certificate as Schedule B
is a true, correct and complete copy of the by-laws of the Borrower and such
by-laws are in full force and effect on the date hereof and as of the date
hereof, the Borrower has not passed, confirmed or consented to any amendments or
variations to such by-laws;

 

4.                                    attached hereto as Schedule C is a true
and complete copy of the resolutions duly adopted by the Board of Directors of
the Borrower at a meeting of such Board of Directors held on [__________],
approving and authorizing the execution, delivery and performance of the Term
Loan Credit Agreement and the transactions contemplated thereby. Such
resolutions have not been amended, modified, revoked or rescinded since the date
of adoption thereof, are in full force and effect on the date hereof and are the
only resolutions that have been adopted by the Board of Directors of the
Borrower with respect to the subject matter thereof;

 

--------------------------------------------------------------------------------



 

5.                                    the persons whose names appear on Schedule
D attached hereto are duly elected, qualified and acting officers of the
Borrower occupying the offices set forth opposite their respective names on
Schedule D, and the signature set forth opposite their respective names are
their true and genuine signatures, and each of such officers is duly authorized
to execute and deliver the Term Loan Credit Agreement on behalf of the Borrower
and each of the related documents to which it is a party and any other
agreement, instrument or document to be delivered by the Borrower pursuant to
the Term Loan Credit Agreement; and

 

6.                                    the law firms of Simpson Thacher &
Bartlett LLP and Dykema Gossett PLLC are entitled to rely on this Closing Date
Certificate in connection with their legal opinions to be delivered as of the
date hereof in connection with the Term Loan Credit Agreement.

 

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have signed this Certificate this ___ day of ______, 2019.

 

 

 

 

 

Name:

 

Title:

 

I, [_________], [__________] of the Borrower, DO HEREBY CERTIFY that [______]
has been duly elected (or appointed) and has duly qualified as, and on this day
is, the [____________________] of the Borrower, and the signature above is
[his][her] genuine signature.

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



 

Schedule A

 

Articles of Incorporation

 

[See Attached]

 

--------------------------------------------------------------------------------



 

Schedule B

 

By-Laws

 

[See Attached]

 

--------------------------------------------------------------------------------



 

Schedule C

 

Resolutions

 

[See Attached]

 

--------------------------------------------------------------------------------



 

Schedule D

 

Incumbency

 

[________],

 

[________]

 

 

 

 

 

 

 

 

[________],

 

 

[________]

 

 

 

 

 

 

 

 

[________],

 

 

[________]

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

Form of Compliance Certificate

 

ITC HOLDINGS CORP.

 

TO:                    The Lenders and the Administrative Agent

 

The undersigned, an Authorized Officer of ITC Holdings Corp. (the “Borrower”),
in such capacity and not personally, hereby certifies to the best of my
knowledge, information and belief that:

 

1.                                    I am the duly appointed
_______________________________________________ of the Borrower named in the
Term Loan Credit Agreement, dated as of June 12, 2019 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Term Loan Credit Agreement”), among ITC Holdings Corp., a Michigan corporation
(the “Borrower”), the various financial institutions and other persons from time
to time referred to as “Lenders” in the Term Loan Credit Agreement, and
Toronto-Dominion (Texas) LLC, as the Administrative Agent and as such I am
providing this certificate for and on behalf of the Borrower pursuant to
Section 8.1(c) of the Term Loan Credit Agreement. Unless the context otherwise
requires, capitalized terms in the Term Loan Credit Agreement which appear
herein without definitions shall have the meanings ascribed thereto in the Term
Loan Credit Agreement.

 

2.                                    I am familiar with and have examined the
provisions of the Term Loan Credit Agreement including those of Articles 7, 8, 9
and 10 therein and have reviewed and am familiar with the contents of this
certificate.

 

3.                                    Delivered herewith are the financial
statements required to be delivered pursuant to Section 8.1[(a)] [(b)] of the
Term Loan Credit Agreement.

 

4.                                    No Default or Event of Default has
occurred and is continuing as of the date hereof [or if any Default or Event of
Default does exist, specify the nature and extent thereof].

 

5.                                    As of the last day of the fiscal quarter
ending ________, the financial ratio referred to in Section 9.3 of the Term Loan
Credit Agreement is ____:____ and was calculated as set forth in Schedule I.

 

6.                                    As of the last day of the fiscal quarter
ending ________, the financial ratio referred to in Section 9.4 of the Revolving
Credit Agreement is ____:____ and was calculated as set forth in Schedule I.

 

Dated this day of _________, _____.

 

 

 

 

[Name and Title]

 

 

--------------------------------------------------------------------------------



 

Schedule I

 

ITC HOLDINGS CORP.

 

Debt to Capitalization Ratio1

 

 

1. Total Debt as of the last day of the fiscal quarter ending _________.

$                      

2. Total Capitalization as of the last day of the fiscal quarter ending
_________.

 

(a)

Total Debt

$                      

(b)

Total stockholders’ equity of the Borrower

$                      

(c)

Total Capitalization: The sum of Items 2(a) and 2(b)

$                      

3.

DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2

____%

4. Maximum Debt to Capitalization Ratio allowed

80%

5. In compliance

YES/NO

 

 

FFO Ratio

 

1. FFO as of the last day of the fiscal quarter ending _________.

$___________

2. Total Debt as of the last day of the fiscal quarter ending _________.

$___________

3. FFO Ratio: the ratio of Item 1 to Item 2

____%

4. Minimum FFO Ratio allowed

9.0%

5. In compliance

YES/NO

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” pursuant to Accounting Standards
Codification 825-10-25 (formerly referred to as Statement of Financial
Accounting Standards 159) or any other accounting standards codification or
financial accounting standard having a similar result or effect,  (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) without giving
effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar effect
or result) (and related interpretations) (collectively, “ASC 842”) to the extent
the effect of which would be to cause leases which would be treated as operating
leases under GAAP immediately prior to the effectiveness of ASC 842 to be
recorded as a liability/debt on the Borrower’s statement of financial position
under GAAP.

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower:

ITC Holdings Corp., a Michigan corporation

 

 

 

4.

Administrative Agent:

TORONTO-DOMINION (TEXAS) LLC

 

 

 

5.

Credit Agreement:

The Term Loan Credit Agreement dated as of June 12, 2019 among Borrower, the
various financial institutions and other persons from time to time referred to
as “Lenders”, and Toronto-Dominion (Texas) LLC, as the Administrative Agent

 

--------------------------------------------------------------------------------



 

6.

Assigned Interest:

 

 

Facility Assigned

Aggregate Amount of
Loans for all Lenders

Amount of
Loans Assigned

Percentage Assigned
of Loans 2

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:                               , 201_ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Credit Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

Title:

 

[Consented to and]3 Accepted:

 

TORONTO-DOMINION (TEXAS) LLC, as Administrative Agent

 

 

 

--------------------------------------------------------------------------------

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:]4

 

 

 

ITC HOLDINGS CORP.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------



 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                    Representations and Warranties.

 

1.1                            Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other loan document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the loan documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any loan document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any loan document.

 

1.2.                        Assignee.  The Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1(h) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the loan documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
loan documents are required to be performed by it as a Lender.

 

2.                                    Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

--------------------------------------------------------------------------------



 

3.                                    General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------